PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                     Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 1 of 23
                                                                                                 Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                      Qualcomm's Exhibit List

                                                                                                          Author / Sender /
 Trial Ex. No.   Dep. Ex. No.     Date         Description                                                                     Beginning Bates             Ending Bates        Sponsoring Witness                                   Purpose
                                                                                                          Producing Party
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Device-level
 QX9066                                        Response to KFTC questionnaire for chipset manufacturers   Intel                86600DOC000931              86600DOC000958      Judicial Notice                                      licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s
                                               Revised Patent Agreement Proposal 9-30-09 -                                                                                     Hayter, Dana; Hartogs, Michael; Aberle, Derek;       business practices do not cause anticompetitive harm; Device-
 QX0015          QX0015           9/30/2009                                                               Intel                86600DOC002305              86600DOC002307
                                               Confidential.doc                                                                                                                Gonell, Fabian                                       level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                               Email regarding RE: Facing showstopper in Asus Zenfone                                                                                                                               Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                               Eul, Hermann (Intel); Evans, Aicha (Intel); Wolff,
 QX0029          QX0029           3/27/2014    launch plus challenge to keep IA in Asus phone roadmap in Wolff, Stefan         86600DOC014153              86600DOC014161                                                           Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                               Stefan (Intel)
                                               2H'14 due to lack of LTE DSDS/DSDA and TD                                                                                                                                            harm
                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business;
 QX0100          QX0100           2/25/2011    Email regarding AW: RE: FW: TD-SCDMA                       Straub, Alexander    86600DOC064365              86600DOC064369      Expert: Williams, Tim; Eul, Hermann (Intel)
                                                                                                                                                                                                                                    Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                    business practices do not cause anticompetitive harm; Device-
 QX9067                           8/9/2013     Email regarding FW: DPP presentations with attachment(s)   Straub, Alexander    86600DOC064753              86600DOC064755      Evans, Aicha (Intel); Expert: Williams, Tim
                                                                                                                                                                                                                                    level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive
 QX0021          QX0021           11/25/2010   Email regarding ICE Modem Options.ppt with attachment(s) Straub, Alexander      86600DOC065271              86600DOC065273      Expert: Williams, Tim; Wolff, Stefan (Intel)         Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                               Expert: Snyder, Edward; Expert: Williams, Tim;      Qualcomm’s business practices do not cause anticompetitive
 QX0020          QX0020           2/1/2010     Infineon WLS RS Platform Roadmap with attachment(s)        Intel                86600DOC074395              86600DOC074401
                                                                                                                                                                               Wolff, Stefan                                       harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Qualcomm’s business practices are justified; Qualcomm’s
                                               Email regarding FW: Intel - Qualcomm Meeting 5/12 -                                                                                                                                 business practices do not cause anticompetitive harm; Device-
 QX0002          QX0002           5/24/2005                                                               Adams, Joe           86600DOC106552              86600DOC106554      Hayter, Dana
                                               Attorney Client Privileged & Confidential                                                                                                                                           level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                   commitments and not anticompetitive
                                                                                                                                                                                                                                   Modem chip business is highly competitive; Qualcomm's
 QX0084          QX0084           1/30/2015    Email regarding modem business with attachment(s)          Kim, Sam             86601DOC015482              86601DOC015483      Evans, Aichatou
                                                                                                                                                                                                                                   business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                               Email regarding ICE presentation 21-Mar-2012 with                                                                               Evans, Aicha (Intel); Expert: Williams, Tim; Wolff,
 QX0025          QX0025           3/21/2012                                                               Lueftner, Thomas     86601DOC022146              86601DOC022150                                                          Qualcomm’s business practices do not cause anticompetitive
                                               attachment(s)                                                                                                                   Stefan (Intel)
                                                                                                                                                                                                                                   harm
                                                                                                                                                                                                                                   CDMA and premium LTE are not appropriate antitrust
                                               Email regarding XMM7460 final ICE RFI materials with
 QX0050          QX0050           9/9/2013                                                                Zhang, Zhiwei        86601DOC034407              86601DOC034409      Evans, Aicha (Intel); Expert: Williams, Tim         markets; Qualcomm’s business practices do not cause
                                               attachment(s)
                                                                                                                                                                                                                                   anticompetitive harm
                                                                                                                                                                               Blevins, Tony (Apple); Expert: Chipty, Tasneem;      Reasons for Qualcomm’s success in the modem chip business;
 QX9069                           10/21/2010   Email regarding Pricing with attachment(s)                 Hieta, Saku          AAPL-FTC-00060129           AAPL-FTC-00060148
                                                                                                                                                                               Williams, Jeff (Apple)                               Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                               Mollenkopf, Steven; Expert: Chipty, Tasneem;
 QX9070                           1/7/2013     Email regarding Partnership                                Mollenkopf, Steven   AAPL-FTC-00074736           AAPL-FTC-00074740                                                        Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                               Williams, Jeff (Apple)
                 Qualcomm                                                                                                                                                      Blevins, Tony (Apple); Expert: Chipty, Tasneem;      Reasons for Qualcomm’s success in the modem chip business;
                 Williams 0019;                Email regarding LTE modem chipset RFP - 8/9 review notes                                                                        Expert: Snyder, Edward; Expert: Williams, Tim;       Modem chip business is highly competitive; Qualcomm’s
 QX1460                           8/9/2011                                                              Hieta, Saku            AAPL-FTC-00123661           AAPL-FTC-00123672
                 QX1460;                       with attachment(s)                                                                                                              Mahe, Iasabel (Apple); Schell, Steve (Apple);        business practices do not cause anticompetitive harm;
                 CX0552                                                                                                                                                        Williams, Jeff (Apple)                               Qualcomm’s agreements with Apple were not anticompetitive

                                                                                                                                                                               Blevins, Tony (Apple); Mansfield, Robert (Apple); Reasons for Qualcomm’s success in the modem chip business;
 QX9071                           8/15/2012    Email regarding IMC with attachment(s)                     Blevins, Tony        AAPL-FTC-00125120           AAPL-FTC-00125135   Sauer, Matthias (Apple); Expert: Chipty, Tasneem; Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                               Expert: Snyder, Edward; Williams, Jeff (Apple)    harm
                                               Email regarding Letter enclosing draft agreements with                                                                          Blevins, Tony (Apple); Gonell, Fabian; Watrous, BJ Qualcomm’s license agreements are not the result of coercion;
                 QX1725           7/16/2016                                                               Gonell, Fabian       AAPL-FTC-00131613           AAPL-FTC-00131679
                                               attachment(s)                                                                                                                   (Apple)                                            Qualcomm’s agreements with Apple were not anticompetitive
 QX1725
                                                                                                                                                                                                                                    Qualcomm’s business practices do not cause anticompetitive
                                               CY13-CY17 Apple Cellular Device Product Spend and
 QX9072                           1/31/2018                                                               Apple                APL-QC_04435205             APL-QC_04435205     Expert: Chipty, Tasneem; Watrous, BJ                 harm; Qualcomm’s agreements with Apple were not
                                               Royalty, By Quarter, CM & Product Model
                                                                                                                                                                                                                                    anticompetitive
                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                               Sauer, Matthias (Apple); Schafer, Aaron (Apple);
 QX9073                           11/6/2017    Project Antique_2014-4-22_Final.key                        Apple                APL-QC_04435808             APL-QC_04435827                                                          Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                               Schell, Steve (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                    harm




                                                                                                                                                 1 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                       Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 2 of 23
                                                                                                   Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                   Qualcomm's Exhibit List

                                                                                                       Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                    Beginning Bates             Ending Bates          Sponsoring Witness                                 Purpose
                                                                                                       Producing Party
 QX9074                         02/02/2008   Email regarding Re: 25...                                 Jobs, Steve          APL-QC_04536298             APL-QC_04536299       Williams, Jeff                                     Qualcomm's agreements with Apple were not anticompetitive.
                 Apple Rogers
 QX9075                         3/8/2017     Letter regarding licensing negotiations                   Rogers, Alex         APL-QC-FTC_00003062         APL-QC-FTC_00003067   Rogers, Alex; Gonell, Fabian; Watrous, BJ          Qualcomm's license agreements are not the result of coercion
                 0101
                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                              Expert: Snyder, Edward; Expert: Williams, Tim;
                 Qualcomm                                                                                                                                                                                                        Qualcomm’s business practices do not cause anticompetitive
 QX9076                         7/17/2012    Email regarding Re: IMC Update                            Schafer, Aaron J.    APL-QC-FTC_00364563         APL-QC-FTC_00364564   Sauer, Matthias (Apple); Schafer, Aaron (Apple);
                 Schafer 0008                                                                                                                                                                                                    harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                              Schell, Steve (Apple)
                                                                                                                                                                                                                                 anticompetitive
                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                              Expert: Williams, Tim; Mahe, Isabel (Apple);
                 QX1464         11/7/2012    Email regarding Re: Intel CEO meeting                     Mucke, Christian     APL-QC-FTC_00389944         APL-QC-FTC_00389947                                                      Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                              Expert: Chipty, Tasneem
                                                                                                                                                                                                                                 agreements with Apple were not anticompetitive
 QX1464
                                                                                                                                                                              Expert: Chipty, Tasneem; Expert: Snyder, Edward; Reasons for Qualcomm’s success in the modem chip business;
                 QX1357         1/31/2013    Email regarding Re: iPad roadmap planning - actions       Schell, Steve        APL-QC-FTC_01197513         APL-QC-FTC_01197514
                                                                                                                                                                              Expert: Williams, Tim; Schell, Steve (Apple)     Qualcomm’s agreements with Apple were not anticompetitive
 QX1357
                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
 QX9077                         2/18/2014    Email regarding 2nd cellular supplier in 2015?            Mucke, Christian     APL-QC-FTC_01561755         APL-QC-FTC_01561756   Sauer, Matthias (Apple)                            Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                 harm
                 Qualcomm                    Email regarding IMC Follow up - Dinner Provided with                                                                                                                                Reasons for Qualcomm’s success in the modem chip business;
 QX9078                         10/1/2015                                                              Mujtaba, Aon         APL-QC-FTC_01622324         APL-QC-FTC_01622327   Sauer, Matthias (Apple); Schafer, Aaron (Apple)
                 Schafer 0033                attachment(s)                                                                                                                                                                       Qualcomm’s agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding Fwd: Slides to show to Isabel with
 QX9079                         11/5/2013                                                              Mathias, Arun        APL-QC-FTC_02111889         APL-QC-FTC_02111908   Expert: Williams, Tim                              Modem chip business is highly competitive; Qualcomm’s
                                             attachment(s)
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
 QX9080                         6/3/2015     Email regarding Mediate RFP response with attachment(s)   Sauer, Matthias      APL-QC-FTC_03762468         APL-QC-FTC_03762494   Sauer, Matthias (Apple); Schafer, Aaron (Apple)    Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                                                                                 agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
                 QX1465         2/1/2013     Email regarding Re: Intel                                 Mujtaba, S. Aon      APL-QC-FTC_05296065         APL-QC-FTC_05296065   Mahe, Isabel (Apple); Mansfield, Robert (Apple)
                                                                                                                                                                                                                                 Qualcomm’s agreements with Apple were not anticompetitive
 QX1465
                                                                                                                                                                              Blevins, Tony (Apple); Expert: Chipty, Tasneem;
                                                                                                                                                                                                                                 Modem chip business is highly competitive; Qualcomm's
 QX9081                         7/22/2011    LTE RFP Summary                                           Apple                APL-QC-FTC_07150929         APL-QC-FTC_07150930   Expert: Williams, Tim; Schafer, Aaron (Apple);
                                                                                                                                                                                                                                 agreements with Apple were not anticompetitive
                                                                                                                                                                              Schell, Steve (Apple); Williams, Jeff (Apple)
                                             Email regarding Roll up for Scott (Re: Response Needed:
                 QX1456         9/16/2010    Status Update 9/15 -- Systems Engineering) with           Mujtaba, S. Aon      APL-QC-FTC_07441472         APL-QC-FTC_07441479   Expert: Chipty, Tasneem; Mahe, Isabel (Apple)      Reasons for Qualcomm’s success in the modem chip business
 QX1456                                      attachment(s)
                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
 QX9082                         9/15/2013    Email regarding Intel cellular RFP reply for 2016         Srouji, Johny        APL-QC-FTC_07815535         APL-QC-FTC_07815541   Expert: Williams, Tim; Schell, Steve               Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding Re: URGENT Re: LTE RFP Review
                 QX1351         8/7/2011                                                               Umerani, Wahid       APL-QC-FTC_07827378         APL-QC-FTC_07827400   Expert: Williams, Tim                              Modem chip business is highly competitive; Qualcomm’s
                                             Presentation with attachment(s)
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm
 QX1351
                                                                                                                                                                              Blevins, Tony (Apple); Mansfield, Robert (Apple);
                                                                                                                                                                                                                                Reasons for Qualcomm’s success in the modem chip business;
 QX9083                         1/31/2013    Email regarding Re: IMC ?                                 Schell, Steve        APL-QC-FTC_07997482         APL-QC-FTC_07997484   Schafer, Aaron (Apple); Schell, Steve (Apple);
                                                                                                                                                                                                                                Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                              Williams, Jeff (Apple)
                                                                                                                                                                                                                                Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                              Mahe, Isabel (Apple); Sauer, Matthias (Apple);
                 QX1467         3/20/2013    Email regarding IMC 7292                                  Schell, Steve        APL-QC-FTC_07998887         APL-QC-FTC_07998887                                                     Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                              Schell, Steve (Apple)
 QX1467                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding Re: IMC LTE chipset development status
 QX9084                         3/25/2012                                                              Sauer, Matthias      APL-QC-FTC_08013086         APL-QC-FTC_08013100   Sauer, Matthias (Apple); Schell, Steve (Apple)    Qualcomm’s business practices do not cause anticompetitive
                                             with attachment(s)
                                                                                                                                                                                                                                harm
                                                                                                                                                                              Mollenkopf, Steven; Williams, Jeff; Amon,
 QX9085                         5/18/2012    Email regarding update                                    Mollenkopf, Steven   APL-QC-FTC_08271742         APL-QC-FTC_08271744                                                     Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                              Cristiano




                                                                                                                                              2 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                           Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 3 of 23
                                                                                                       Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                            Qualcomm's Exhibit List

                                                                                                                Author / Sender /
 Trial Ex. No.   Dep. Ex. No.     Date             Description                                                                       Beginning Bates             Ending Bates          Sponsoring Witness                                 Purpose
                                                                                                                Producing Party
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                          Qualcomm’s business practices do not cause anticompetitive
 QX9086                           4/25/2013        Email regarding Re: GPU and SDR Core License                 Schell, Steve        APL-QC-FTC_08700804         APL-QC-FTC_08700809   Mansfield, Robert (Apple); Schell, Steve (Apple)
                                                                                                                                                                                                                                          harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                          anticompetitive
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                   Email regarding Re: IFX missed NS Complete Milestone yet
                 QX1453           10/17/2009                                                                Mecklai, Hussein         APL-QC-FTC_08783619         APL-QC-FTC_08783621   Expert: Snyder, Edward; Mahe, Isabel (Apple)       Qualcomm’s business practices do not cause anticompetitive
                                                   again..
 QX1453                                                                                                                                                                                                                                   harm
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                       Expert: Snyder, Edward; Expert: Williams, Tim;     Qualcomm’s business practices do not cause anticompetitive
                 QX1353           3/8/2012         Email regarding Re: N6X schedule/project options             Sauer, Matthias      APL-QC-FTC_11041222         APL-QC-FTC_11041227
                                                                                                                                                                                       Sauer, Matthias (Apple); Schell, Steve (Apple)     harm; Qualcomm’s agreements with Apple were not
 QX1353                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                       Sauer, Matthias (Apple); Schafer, Aaron (Apple);   Qualcomm’s business practices do not cause anticompetitive
                 QX0221           5/18/2017        Email regarding Cellular RFP with attachment(s)              Chhugani, Sunil      APL-QC-FTC_11310603         APL-QC-FTC_11310606
                                                                                                                                                                                       Moynihan, Finbarr (MediaTek)                       harm; Qualcomm’s agreements with Apple were not
 QX0221                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                          Qualcomm’s business practices do not cause anticompetitive
 QX9087                           4/23/2009        Email regarding BRCM issues slide for managers meeting       Schell, Steve        APL-QC-FTC_11453394         APL-QC-FTC_11453397   Expert: Snyder, Edward; Schell, Steve (Apple)
                                                                                                                                                                                                                                          harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                          anticompetitive
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                   Email regarding IMC roadmap (was Re: IMC key milestone                                                                              Expert: Chipty, Tasneem; Expert: Williams, Tim;
 QX9088                           10/17/2012                                                              Sauer, Matthias            APL-QC-FTC_11685968         APL-QC-FTC_11685973                                                      Qualcomm’s business practices do not cause anticompetitive
                                                   update) with attachment(s) and translation(s)                                                                                       Sauer, Matthias (Apple); Expert: Snyder, Edward
                                                                                                                                                                                                                                          harm
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                   Email regarding also irgendwie sollten wir uns da mal
                                                                                                                                                                                                                                          Qualcomm’s business practices do not cause anticompetitive
 QX9089                           10/18/2012       alignen, bevor du mit diesen requests vorprescht... with     Sauer, Matthias      APL-QC-FTC_11686277         APL-QC-FTC_11686278   Sauer, Matthias (Apple)
                                                                                                                                                                                                                                          harm; Qualcomm’s agreements with Apple were not
                                                   translation(s)
                                                                                                                                                                                                                                          anticompetitive
                                                                                                                                                                                       Expert: Snyder, Edward; Expert: Williams, Tim;     Reasons for Qualcomm’s success in the modem chip business;
                 Qualcomm                          Email regarding BRCM cellular slippage: late -> later with
 QX9090                           3/14/2012                                                                     Schell, Steve        APL-QC-FTC_12356690         APL-QC-FTC_12356697   Sauer, Matthias (Apple); Schafer, Aaron (Apple);   Qualcomm’s business practices do not cause anticompetitive
                 Schafer 0004                      attachment(s)
                                                                                                                                                                                       Schell, Steve (Apple)                              harm
                                                                                                                                                                                       Expert: Williams, Tim; Mahe, Isabel (Apple);
                                                                                                                                                                                       Mansfield, Robert (Apple); Sauer, Matthias
                 QX1459           11/15/2011       Email regarding N6X/Steel Planning Status                    Virk, Rob            APL-QC-FTC_15103202         APL-QC-FTC_15103215                                                      Modem chip business is highly competitive
                                                                                                                                                                                       (Apple); Schell, Steve (Apple); Williams, Jeff
 QX1459                                                                                                                                                                                (Apple)
                                                   Email regarding Re: cellular support for iPad's in Fall'13                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
 QX9091                           12/6/2012                                                                     Sanguinetti, Louie   APL-QC-FTC_15868783         APL-QC-FTC_15868797   Expert: Williams, Tim; Schell, Steve (Apple)
                                                   with attachment(s)                                                                                                                                                                     Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                          Qualcomm's business practices are justified; Qualcomm's
 QX9093                           04/26/2017       Email regarding Letter Attached with attachment(s)           Sewell, Bruce        APL-QC-FTC_16199937         APL-QC-FTC_16199939   Watrous, BJ; Rogers, Alex; Gonell, Fabian
                                                                                                                                                                                                                                          business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                    Email regarding N61 Wireless PORR for cellular with                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive
 QX9094                           1/17/2013                                                                     Virk, Rob            APL-QC-FTC_16370183         APL-QC-FTC_16370202   Sauer, Matthias (Apple); Schell, Steve (Apple)
                                                   attachment(s)                                                                                                                                                                          harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                          anticompetitive
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                       Blevins, Tony (Apple); Mahe, Isabel (Apple);
 QX9095          PX0355           5/12/2014        Email regarding Re: Antique Updates                          Blevins, Tony        APL-QC-FTC_18125393         APL-QC-FTC_18125396                                                      Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                       Schafer, Aaron (Apple)
                                                                                                                                                                                                                                          harm
                                                                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                       Blevins, Tony (Apple); Expert: Snyder, Edward;     Qualcomm’s business practices do not cause anticompetitive
 QX1452          QX1452                  3/26/2009 Email regarding Isabel 1X1 Topic for Thursday                Blevins, Tony        APL-QC-FTC_18781956         APL-QC-FTC_18781957   Mahe, Isabel (Apple); Williams, Jeff (Apple)       harm
                                                                                                                                                                                       Expert: Chipty, Tasneem; Watrous, BJ (Apple);
 QX9096                           12/4/2017        Qualcomm - iPhone WW Sales through Q4FY17.xlsx               Apple                APL-QC-FTC_19996982         APL-QC-FTC_19996982                                                      Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                       Williams, Jeff (Apple)
                 Qualcomm
                 Williams 0033;
 QX9097                           12/9/2016        Email regarding Reoccurring Cellular Sync Meetings           Schafer, Aaron       APL-QC-FTC_20218611         APL-QC-FTC_20218612   Schafer, Aaron; Blevins, Tony                      Modem chip industry is competitive
                 Qualcomm
                 Schafer 0034
                                                                                                                                                                                                                                          Qualcomm’s business practices do not cause anticompetitive
 QX9098                           12/4/2017        iPhone, iPad and iPod LOB_throughQ4FY17.xlsx                 Apple                APL-QC-FTC_20446622         APL-QC-FTC_20446622   Watrous, BJ (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                          harm
 QX9099                           10/24/2011       Apple-NEC Cross License Proposal                             Apple                APL-QC-FTC_20488589         APL-QC-FTC_20488626   Watrous, BJ                                        Qualcomm's license agreements are not the result of coercion




                                                                                                                                                       3 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                       Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 4 of 23
                                                                                                   Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                       Qualcomm's Exhibit List

                                                                                                          Author / Sender /
 Trial Ex. No.   Dep. Ex. No.     Date         Description                                                                      Beginning Bates             Ending Bates          Sponsoring Witness                                  Purpose
                                                                                                          Producing Party
                                                                                                                                                                                                                                      Qualcomm’s business practices are justified; Device-level
                                               Email regarding Licensing Discussions - Apple and                                                                                  Blevins, Tony (Apple); McElvaine, Ranae
                 QX3506           9/3/2014                                                                Grewe, Anthony J      APL-QC-FTC_20494645         APL-QC-FTC_20494649                                                       licensing is consistent with Qualcomm’s FRAND
                                               InterDigital Group with attachment(s)                                                                                              (InterDigital); Watrous, BJ (Apple)
 QX3506                                                                                                                                                                                                                               commitments and not anticompetitive
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                               Email regarding Supplemental Wireless Roadmap Status                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive
                 QX1454           2/4/2010                                                                Murelaga, Debra       APL-QC-FTC_20522022         APL-QC-FTC_20522027   Mahe, Isabel (Apple)
                                               (February 4, 2010) with attachment(s)                                                                                                                                                  harm; Qualcomm’s agreements with Apple were not
 QX1454                                                                                                                                                                                                                               anticompetitive
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Expert: Snyder, Edward; Expert: Williams, Tim;      Qualcomm’s business practices do not cause anticompetitive
 QX9100                           9/21/2010    Email regarding Re: Fwd: RE:                               Schell, Steve         APL-QC-FTC_20614737         APL-QC-FTC_20614740
                                                                                                                                                                                  Mansfield, Robert (Apple); Schell, Steve (Apple)    harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Blevins, Tony (Apple); Expert: Snyder, Edward;      Qualcomm’s business practices do not cause anticompetitive
 QX9101                           3/18/2014    Email regarding BRCM                                       Schell, Steve         APL-QC-FTC_21983392         APL-QC-FTC_21983392
                                                                                                                                                                                  Schafer, Aaron (Apple); Schell, Steve (Apple)       harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Blevins, Tony (Apple); Expert: Snyder, Edward;      Qualcomm’s business practices do not cause anticompetitive
 QX9102                           1/9/2008     Email regarding Can TI rebound in baseband?                Schell, Steve         APL-QC-FTC_22051158         APL-QC-FTC_22051167
                                                                                                                                                                                  Schell, Steve (Apple); Williams, Jeff (Apple)       harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                  Blevins, Tony (Apple); Expert: Williams, Tim;
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                 QX1466           2/1/2013     Email regarding Fwd: Intel Wireless                        Mansfield, Robert     APL-QC-FTC_22169280         APL-QC-FTC_22169281   Mahe, Isabel (Apple); Mansfield, Robert (Apple);
                                                                                                                                                                                                                                      Qualcomm’s agreements with Apple were not anticompetitive
 QX1466                                                                                                                                                                           Schell, Steve (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                      Qualcomm is a leading contributor of cellular technologies;
 QX9339                           03/2014      Cellular Licensing Strategy - February 2014.pdf            Apple                 APL-QC-FTC_22481934         APL-QC-FTC_22481943   Watrous, BJ (Apple)
                                                                                                                                                                                                                                      Qualcomm's license agreements are not the result of coercion
                                                                                                                                                                                                                                      Qualcomm is a leading contributor of cellular technologies;
 QX9340                           12/22/2011   Licensing Statement - 12-15 v.3.0 final - corrected.pdf    Apple                 APL-QC-FTC_22482289         APL-QC-FTC_22482296   Watrous, BJ (Apple)
                                                                                                                                                                                                                                      Qualcomm's license agreements are not the result of coercion
                 Qualcomm
 QX1388          Williams 0010;   02/03/2012   M6381-Google-MMI-Apple -Remedies.pdf                       Apple                 APL-QC-FTC_22482300         APL-QC-FTC_22482306   Watrous, BJ                                         Qualcomm's license agreements are not the result of coercion
                 QX1388
 QX1389          QX1389           02/12/2012   Asia FRAND.ppt                                             Apple                 APL-QC-FTC_22482703         APL-QC-FTC_22482703   Watrous, BJ                                         Qualcomm's license agreements are not the result of coercion
                                               Email regarding Letter from Ericsson to Apple with
 QX9103                           03/30/2015                                                              McLeroy, Luke         APL-QC-FTC_22483059         APL-QC-FTC_22483064   Watrous, BJ; Williams, Jeff                         Qualcomm’s license agreements are not the result of coercion
                                               attachment(s)
 QX1461          QX1461           2/23/2011    Email regarding Re: happy new year, and a favor....        Mahe, Isabel          APL-QC-FTC_22582536         APL-QC-FTC_22582537   Mahe, Isabel (Apple); Mansfield, Robert (Apple)     Reasons for Qualcomm’s success in the modem chip business

                                                                                                                                                                                  Mansfield, Robert (Apple); Schell, Steve (Apple);   Reasons for Qualcomm’s success in the modem chip business;
 QX9104                           11/6/2012    Email regarding Re: Intel CEO meeting                      Schell, Steve         APL-QC-FTC_22591942         APL-QC-FTC_22591944
                                                                                                                                                                                  Expert: Williams, Tim                               Qualcomm’s agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Schafer, Aaron (Apple); Schell, Steve (Apple);
 QX9105                           2/7/2012     Company Overview & Financials (Qualcomm Presentation) Apple                      APL-QC-FTC_25738857         APL-QC-FTC_25738857                                                       Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                                  Watrous, BJ (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                      agreements with Apple were not anticompetitive
                                                                                                                                                                                  Blevins, Tony (Apple); Schafer, Aaron (Apple);      Qualcomm’s business practices do not cause anticompetitive
 QX9106                           12/3/2014    Product Cost Cheat Sheets 2014-08-25.pdf                   Apple                 APL-QC-FTC_26165399         APL-QC-FTC_26165447
                                                                                                                                                                                  Watrous, BJ (Apple); Williams, Jeff (Apple)         harm
                                               Email regarding Re: Rechtsstreit Apple ./. Avox with                                                                                                                                   Qualcomm’s business practices are justified; Qualcomm’s
 QX9107                           12/3/2007                                                               Schuster, Reinhardt   APL-QC-FTC_26574916         APL-QC-FTC_26574936   Watrous, BJ (Apple)
                                               attachment(s)                                                                                                                                                                          agreements with Apple were not anticompetitive
                                               Email regarding RE: Apple-NSN Licensing Discussions
 QX9108                           11/17/2014                                                              Patel, Dhiren         APL-QC-FTC_26587896         APL-QC-FTC_26587907   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
                                               with attachment(s)
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                               Email regarding Re: ICE16-Mav16 Performance Deltas,                                                                                Blevins, Tony (Apple); Sauer, Matthias (Apple);
 QX9109                           8/18/2016                                                               Sanguinetti, Louie    APL-QC-FTC_27407265         APL-QC-FTC_27407267                                                       Qualcomm’s business practices do not cause anticompetitive
                                               Notes, 11 AM, Thu, Aug 18, 2016                                                                                                    Schafer, Aaron (Apple)
                                                                                                                                                                                                                                      harm
                                               Email regarding Ericsson letter to Apple, April 10, 2015
 QX9110                           4/10/2015                                                               Alfalahi, Kasim       APL-QC-FTC_29503466         APL-QC-FTC_29503468   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
                                               with attachment(s)
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
 QX1636          QX1636           10/18/2013   Email regarding Re: BRCM Wireless with attachment(s)       Schell, Steve         APL-QC-FTC_29838053         APL-QC-FTC_29838216   Expert: Williams, Tim; Schell, Steve (Apple)        Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                      harm
 QX9111                           2/16/2011    Email regarding Re: slides? with attachment(s)             Teksler, Boris        APL-QC-FTC_29848928         APL-QC-FTC_29848943   Watrous, BJ (Apple)                                 Qualcomm’s business practices are justified




                                                                                                                                                  4 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                    Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 5 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                     Qualcomm's Exhibit List

                                                                                                        Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                      Beginning Bates             Ending Bates          Sponsoring Witness                                  Purpose
                                                                                                        Producing Party
                                                                                                                                                                                                                                    Qualcomm is a leading contributor of cellular technologies;
 QX9341                         9/6/2011     Email regarding Samsung Deck with attachment(s)            Teksler, Boris        APL-QC-FTC_29849506         APL-QC-FTC_29849507   Watrous, BJ (Apple)
                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion
                                             Email regarding Letter from Apple to Ericsson 3/20/15 with
 QX9112                         3/20/2015                                                               Risher, Jeff          APL-QC-FTC_30330422         APL-QC-FTC_30330426   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
                                             attachment(s)
                                             Email regarding Doubled Edged Swords on Oct 3 with                                                                                                                                     Qualcomm is a leading contributor of cellular technologies;
 QX9342                         9/6/2014                                                                Wiggins-Rowan, Kyle   APL-QC-FTC_30344625         APL-QC-FTC_30344758   Watrous, BJ (Apple)
                                             attachment(s)                                                                                                                                                                          Qualcomm's license agreements are not the result of coercion
                                             2016-02-17 Letter to BJ Watrous responding to 05Feb                                                                                Gonell, Fabian; Watrous, BJ; Aberle, Derek;
 QX1397          QX1397         2/17/2016                                                               Gonell, Fabian        APL-QC-FTC_32292649         APL-QC-FTC_32292651                                                       Qualcomm's license agreements are not the result of coercion
                                             Letter.pdf                                                                                                                         Rogers, Alex
 QX9114                         8/10/2006    ATT 2010 Distribution and Revenue Share Agreement.pdf      Apple                 APL-QC-FTC_32617239         APL-QC-FTC_32617366   Mansfield, Robert (Apple); Williams, Jeff (Apple)   Qualcomm’s agreements with Apple were not anticompetitive
 QX9115                         10/14/2008                                                              Mavrakakis, Tom       APL-QC-FTC_32700015         APL-QC-FTC_32700015   Williams, Jeff                                      Qualcomm’s license agreements are not the result of coercion
 QX9116                         7/24/2015    Letter from Patel to Watrous                               Patel, Dhiren         APL-QC-FTC_32706518         APL-QC-FTC_32706522   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
 QX9117                         10/13/2017   2014-04-23 Pegatron TFTC_final.pdf                         Apple                 APL-QC-FTC_33221291         APL-QC-FTC_33221305   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
 QX9118                         1/17/2017    Email regarding Apple spreadsheet with attachment(s)       Dillon, Sean          APL-QC-FTC_34023809         APL-QC-FTC_34023811   Expert: Chipty, Tasneem; Schafer, Aaron (Apple)     Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Device-level
                                                                                                                                                                                Ahn, Seungho (Samsung); Blevins, Tony (Apple);
 QX0578          QX0578         5/11/2012    Letter from Kim to Teksler                                 Kim, Seongwoo         APL-QC-FTC_34544648         APL-QC-FTC_34544651                                                       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                Watrous, BJ (Apple)
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                Ahn, Seungho (Samsung); Blevins, Tony (Apple);      Qualcomm’s business practices are justified; Device-level
 QX0574          QX0574         7/25/2011    Email regarding Fwd: Apple : FRAND with attachment(s)      Teksler, Boris        APL-QC-FTC_34726648         APL-QC-FTC_34726653
                                                                                                                                                                                Watrous, BJ (Apple)                                 licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                             Email regarding Re: Nokia - Draft Letters - Privileged &
 QX1394          QX1394         2/16/2017                                                               Whitt, Jayna          APL-QC-FTC_35089935         APL-QC-FTC_35089948   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
                                             Confidential with attachment(s)
 QX9119                         10/14/2010   Nokia-Apple Discussion                                     Apple                 APL-QC-FTC_36179603         APL-QC-FTC_36179619   Watrous, BJ (Apple); Williams, Jeff (Apple)         Qualcomm’s business practices are justified
                                                                                                                                                                                                                                    Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion;
 QX9120                         8/8/2011     Email regarding Fwd: Memos                                 Watrous, BJ           APL-QC-FTC_36180552         APL-QC-FTC_36180566   Blevins, Tony (Apple); Watrous, BJ (Apple)
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                    agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                    Cellular Industry is thriving; Qualcomm is a leading
                                                                                                                                                                                                                                    contributor of cellular technologies; Qualcomm’s license
 QX9121                         8/31/2011    RF Essentials Google-MMI Discussion                        Apple                 APL-QC-FTC_36180704         APL-QC-FTC_36180704   Watrous, BJ (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                    agreements are not the result of coercion; Qualcomm’s
                                                                                                                                                                                                                                    business practices are justified
                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion;
 QX1392          QX1392         3/30/2015    March 30 2014 Alfalahi letter.pdf                          Alfalahi, Kasim       APL-QC-FTC_36701850         APL-QC-FTC_36701852   Petersson, Christina; Watrous, BJ                   Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                                                                                    business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                Ahn, Seungho (Samsung); Watrous, BJ (Apple);        Qualcomm’s business practices are justified; Device-level
 QX0572          QX0572         6/27/2010    Re: Re: Meeting                                            Samsung               APL-QC-FTC_36935452         APL-QC-FTC_36935456
                                                                                                                                                                                Williams, Jeff (Apple)                              licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Device-level
                                             Email regarding Patent License Discussions Between Apple                                                                           McElvaine, Ranae (InterDigital); Watrous, BJ
 QX3507          QX3507         10/23/2015                                                            Mewes, Heather          APL-QC-FTC_37045646         APL-QC-FTC_37045655                                                       licensing is consistent with Qualcomm’s FRAND
                                             and InterDigital Group with attachment(s)                                                                                          (Apple)
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                    Cellular Industry is thriving; Qualcomm is a leading
                                                                                                                                                                                                                                    contributor of cellular technologies; Qualcomm’s license
                                                                                                                                                                                                                                    agreements are not the result of coercion; Qualcomm’s
 QX9122                         12/13/2011   Email regarding deviceco v1.2.pptx with attachment(s)      Teksler, Boris        APL-QC-FTC_37083028         APL-QC-FTC_37083043   Watrous, BJ (Apple)                                 business practices are justified; Qualcomm’s business
                                                                                                                                                                                                                                    practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                                                                                    licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                    commitments and not anticompetitive

                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion;
 QX9123                         5/18/2015    Email regarding IDCC materials with attachment(s)          Froessl, Alexandra    APL-QC-FTC_37115297         APL-QC-FTC_37115602   Watrous, BJ (Apple)                                 Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                    agreements with Apple were not anticompetitive
 QX1387          QX1387         02/22/2012   Apple letter to ETSI re FRAND.PDF                          Apple                 APL-QC-FTC_37126006         APL-QC-FTC_37126007   Watrous, BJ                                         Qualcomm's license agreements are not the result of coercion




                                                                                                                                                5 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                     Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 6 of 23
                                                                                                 Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                       Qualcomm's Exhibit List

                                                                                                       Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                        Beginning Bates             Ending Bates          Sponsoring Witness                                  Purpose
                                                                                                       Producing Party
                                                                                                                                                                                                                                      Qualcomm’s business practices are justified; Device-level
 QX9124                         9/26/2014    Email regarding Nortel with attachment(s)                 Andeer, Kyle             APL-QC-FTC_37235270         APL-QC-FTC_37235310   Watrous, BJ (Apple); Williams, Jeff (Apple)         licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                      commitments and not anticompetitive
 QX9125                         1/19/2017    Ericsson-Apple SEP Licensing Discussions                  Apple                    APL-QC-FTC_37267309         APL-QC-FTC_37267312   Watrous, BJ                                         Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                      Modem chip industry is competitive; Reasons for Qualcomm's
 QX9126                         7/7/2014     Email regarding follow up                                 Srouji, Johny            APL-QC-FTC_38255002         APL-QC-FTC_38255004   Schell, Steve
                                                                                                                                                                                                                                      success in the industry.
                                                                                                                                                                                                                                      Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                  Mansfield, Robert (Apple); Sauer, Matthias
 QX9127                                      7.21.08_Unslow.mp4                                        Apple                    APL-QC-Vid_000176           APL-QC-Vid_000176                                                         Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                  (Apple); Schell, Steve (Apple); Watrous, BJ (Apple)
                                                                                                                                                                                                                                      Qualcomm’s business practices are justified
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                      Qualcomm’s business practices do not cause anticompetitive
 QX0121          QX0121         8/30/2012    120807 - Qualcomm CSD - Summary foils (Top 10).pptx       Bain                     BAIN00000393                BAIN00000393          Expert: Snyder, Edward; Johnson, Chris (Bain)
                                                                                                                                                                                                                                      harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                      Qualcomm’s business practices do not cause anticompetitive
 QX0124          QX0124         4/8/2011     KeyTrendsInSOCDevelopment.ppt                             Bain                     BAIN00001665                BAIN00001665          Johnson, Chris (Bain)
                                                                                                                                                                                                                                      harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                      anticompetitive
 QX0120          QX0120         3/14/2011    Wireless semicon market overview                          Bain                     BAIN00002230                BAIN00002230          Expert: Snyder, Edward; Johnson, Chris (Bain)       Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive
 QX0122          QX0122         1/7/2014     QCOM Benchmark: 2012                                      Bain                     BAIN00051010                BAIN00051010          Expert: Snyder, Edward; Johnson, Chris (Bain)
                                                                                                                                                                                                                                   harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding AMF4 General Case Ramp-up with                                                                                                                                        Qualcomm’s business practices do not cause anticompetitive
 QX0123          QX0123         7/10/2015                                                              Xanthakis, Christopher   BAIN00070742                BAIN00070754          Expert: Snyder, Edward; Johnson, Chris (Bain)
                                             attachment(s)                                                                                                                                                                         harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Qualcomm’s business practices are justified; Device-level
                                             blackberry v blu - sep patent license agreement (fully-
 QX0879          QX0879         8/28/2017                                                              Blackberry               BB-Q-ATR-01009815           BB-Q-ATR-01009833     Grubbs, John (Blackberry)                        licensing is consistent with Qualcomm’s FRAND
                                             executed copy).pdf
                                                                                                                                                                                                                                   commitments and not anticompetitive
                                                                                                                                                                                                                                   Qualcomm’s business practices are justified; Device-level
                                             project cyclone (ranger) patent licensing agreement -
 QX0881          QX0881         11/10/2017                                                             Blackberry               BB-Q-ATR-01011257           BB-Q-ATR-01011364     Grubbs, John (Blackberry)                        licensing is consistent with Qualcomm’s FRAND
                                             (execution copy).pdf
                                                                                                                                                                                                                                   commitments and not anticompetitive
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive
 QX1007          QX1007         5/10/2010    Mobile and Wireless Group Presentation                    Broadcom                 BCRM000002                  BCRM000025            Rango, Robert (Broadcom)
                                                                                                                                                                                                                                   harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Modem chip business is highly competitive; Qualcomm’s
 QX1010          QX1010         2012         2012 3YP BOD PRESENTATION                                 Broadcom                 BCRM000131                  BCRM000172            Expert: Williams, Tim; Rango, Robert (Broadcom)
                                                                                                                                                                                                                                   business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                 QX1017;                                                                                                                                                          Expert: Williams, Tim; Rango, Robert (Broadcom); Qualcomm’s business practices do not cause anticompetitive
 QX1003                         5/13/2014    Cellular Scenarios                                        Broadcom                 BCRM000238                  BCRM000250
                 QX1003                                                                                                                                                           McGregor, Scott (Broadcom)                       harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Rango, Robert (Broadcom); McGregor, Scott        Qualcomm’s business practices do not cause anticompetitive
 QX1019          QX1019         2/13/2014    Minutes of a Meeting of the Board of Directors            Broadcom                 BCRM000397                  BCRM000428
                                                                                                                                                                                  (Broadcom)                                       harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive
 QX1006          QX1006         5/14/2014    Email regarding RE: Blevins conversation                  McGregor, Scott          BRCM173157                  BRCM173158            Expert: Snyder, Edward; Rango, Robert (Broadcom)
                                                                                                                                                                                                                                   harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                   Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Expert: Snyder, Edward; Rango, Robert            Qualcomm’s business practices do not cause anticompetitive
 QX1005          QX1005         5/8/2014     Email regarding Fwd: Apple LTE - bad news                 McGregor, Scott          BRCM173161                  BRCM173162
                                                                                                                                                                                  (Broadcom); Expert: Williams, Tim                harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                   anticompetitive




                                                                                                                                                  6 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                       Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 7 of 23
                                                                                                   Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                       Qualcomm's Exhibit List

                                                                                                            Author / Sender /
 Trial Ex. No.   Dep. Ex. No.    Date         Description                                                                       Beginning Bates                Ending Bates               Sponsoring Witness                                 Purpose
                                                                                                            Producing Party
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX1004          QX1004          4/17/2014    Email regarding RE: Apple - Aaron LTE notes                   McGregor, Scott     BRCM173176                     BRCM173177                 Rango, Robert (Broadcom)
                                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX1014          QX1014          8/23/2013    Email regarding FW: Scenarios                                 McGregor, Scott     BRCM174110                     BRCM174110                 Rango, Robert (Broadcom)
                                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive

                                                                                                                                                                                                                                           Reasons for Qualcomm’s success in the modem chip business;
                                              Email regarding RE: Tech Trading Thoughts: BRCM Print                                                                                       Expert: Chipty, Tasneem; Expert: Snyder, Edward; Device-level licensing is consistent with Qualcomm’s FRAND
 QX1009          QX1009          7/25/2011                                                                  Rango, Robert       BRCM174660                     BRCM174661
                                              Tonight                                                                                                                                     Expert: Williams, Tim; Rango, Robert (Broadcom) commitments and not anticompetitive; Qualcomm’s
                                                                                                                                                                                                                                           agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX1013          QX1013          6/21/2013    Email regarding Fwd: JK                                       McGregor, Scott     BRCM176297                     BRCM176298                 Expert: Williams, Tim; Rango, Robert (Broadcom)
                                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Device-level
 QX9128                                       Response to KFTC questionnaire for chipset manufacturers      Ericsson            ERC-CID-00000220               ERC-CID-00000241           Judicial Notice                                    licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                             commitments and not anticompetitive
                                              IPR(12)12_013_Discussion_on_ETSI_IPR_Policy_related_
 QX2884          QX2884          10/31/2012                                                        Ericsson                     ERIC-QCOM-00003742             ERIC-QCOM-00003746         Petersson, Christina (Ericsson)                    Qualcomm’s business practices are justified
                                              matters_FRAND.doc
 QX9129                          10/26/2014   Letter from Ericsson to Apple                        Alfalahi, Kasim              ERIC-QCOM-00020662             ERIC-QCOM-00020669         Watrous, BJ                                       Qualcomm’s license agreements are not the result of coercion
 QX1391          QX1391          3/20/2015    Letter from Apple to Ericsson                        Ericsson                     ERIC-QCOM-00021154             ERIC-QCOM-00021155         Watrous, BJ                                       Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                            Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                          Expert: Snyder, Edward; Expert: Williams, Tim;    Qualcomm’s business practices do not cause anticompetitive
 QX2928          QX2928          10/15/2011   ST-Ericsson Board Members Briefing October 11.ppt             Ericsson            ERIC-QCOM-00040883             ERIC-QCOM-00040883
                                                                                                                                                                                          Zander, Martin (Ericsson)                         harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                            anticompetitive
                                                                                                                                                                                                                                            Reasons for Qualcomm’s success in the modem chip business;
                                              ST-Ericsson Board meeting October 17 2011 - McKinsey                                                                                                                                          Qualcomm’s business practices do not cause anticompetitive
 QX9130                          10/17/2011                                                                 Ericsson            ERIC-QCOM-00040884             ERIC-QCOM-00040947         Expert: Snyder, Edward; Zander, Martin (Ericsson)
                                              presentation.pdf                                                                                                                                                                              harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                            anticompetitive
                                                                                                                                                                                                                                            Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                          Expert: Chipty, Tasneem; Expert: Williams, Tim;   Qualcomm’s business practices do not cause anticompetitive
 QX2929          QX2929          11/29/2011   ST-Ericsson Board meeting November 30 2011_RevBx.pdf Ericsson                     ERIC-QCOM-00041055             ERIC-QCOM-00041157
                                                                                                                                                                                          Zander, Martin (Ericsson)                         harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                            anticompetitive
                                              Summary of SULA and Infrastructure Equipment License
 QX2260          QX2260          12/28/2013                                                                 Huawei              FTC-Huawei-0001237             FTC-Huawei-0001242         Ding, Jason                                        Qualcomm’s license agreements are not the result of coercion
                                              Agreement terms
                                              Email regarding FW: Background Materials for January 11                                                                                                                                        Qualcomm’s business practices are justified; Qualcomm’s
                                              Meeting with Ericsson - FTC FILE NO. 141-0199,                                                                                                                                                 business practices do not cause anticompetitive harm; Device-
 QX2879          QX2879          1/7/2017                                                                   Woodward, Mark      FTC-PROD-0010830               FTC-PROD-0010897           Petersson, Christina (Ericsson)
                                              QUALCOMM INC. (privileged and confidential) with                                                                                                                                               level licensing is consistent with Qualcomm’s FRAND
                                              attachment(s)                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s
                 QX2779;
                                              Email regarding Civil Investigative Demand - FTC File No.                         FTC-PROD-0028895 (containing                                                                                 business practices do not cause anticompetitive harm; Device-
 QX2778          QX2778;         1/16/2017                                                              Hoffman, Alan                                          FTC-PROD-0028921           Weiler, Dirk (Nokia)
                                              141-0199 - Qualcomm with attachment(s)                                            FTC-NOKIA-0000001-19)                                                                                        level licensing is consistent with Qualcomm’s FRAND
                 CX4321
                                                                                                                                                                                                                                             commitments and not anticompetitive
                 QX2310;
                                                                                                                                                                                                                                            Qualcomm’s business practices are justified; Device-level
                 QX2418; Apple                                                                                                                                                            Ding, Jianxin (Jason) (Huawei); Petersson,
 QX2310                          1/13/2016    Ericsson Huawei GPLA-executed (2016).pdf                      Huawei              HUAWEI-QUALCOMM-00001660       HUAWEI-QUALCOMM-00001689                                                     licensing is consistent with Qualcomm’s FRAND
                 Ding 0011;                                                                                                                                                               Christina (Ericsson); Yu, Nanfen (Nancy) (Huawei)
                                                                                                                                                                                                                                            commitments and not anticompetitive
                 PX0625
                                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s
                                              Interdigital Inc's Response to Specification 2 of the Civil                                                                                                                                    business practices do not cause anticompetitive harm; Device-
 QX3502          QX3502                                                                                     InterDigital        IDCC-FTCQCOM-0000139           IDCC-FTCQCOM-0000144       McElvaine, Ranae (InterDigital)
                                              Investigative Demand Re: Qualcomm Inc.                                                                                                                                                         level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                             commitments and not anticompetitive




                                                                                                                                                   7 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                        Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 8 of 23
                                                                                                    Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                             Qualcomm's Exhibit List

                                                                                                              Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date             Description                                                                          Beginning Bates             Ending Bates          Sponsoring Witness                               Purpose
                                                                                                              Producing Party
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding Re: Meeting with Apple(Wireless) Bob
 QX0087          QX0087         3/21/2013                                                                     Constantine, Kevin      INTEL-QCOM000027415         INTEL-QCOM000027419   Evans, Aicha (Intel)                             Modem chip business is highly competitive; Qualcomm’s
                                                 Mansfield
                                                                                                                                                                                                                                         business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding today was not a good day to be from Intel....                                                                                                                           Qualcomm’s business practices do not cause anticompetitive
 QX0085          QX0085         9/16/2013                                                                      Krzanich, Brian        INTEL-QCOM000113034         INTEL-QCOM000113036   Evans, Aicha (Intel)
                                                 DO NOT FORWARD!!!! AT ALL                                                                                                                                                               harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                        Evans, Aicha (Intel); Expert: Snyder, Edward;
 QX0028          QX0028         3/21/2013        Email regarding RE: Ask for help on 7360                     Wolff, Stefan           INTEL-QCOM000134237         INTEL-QCOM000134241                                                    Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                        Expert: Williams, Tim; Wolff, Stefan (Intel)
                                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                        Expert: Snyder, Edward; Expert: Williams, Tim;   Qualcomm’s business practices do not cause anticompetitive
 QX0026          QX0026         3/30/2014        Email regarding Re: TDD TD-SCDMA URGENT                      Constantine, Kevin G.   INTEL-QCOM000162907         INTEL-QCOM000162909
                                                                                                                                                                                        Evans, Aicha (Intel); Wolff, Stefan (Intel)      harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                         Qualcomm’s business practices do not cause anticompetitive
                                                 Email regarding ICE roadmap meeting notes with Steve                                                                                                                                    harm; Qualcomm’s agreements with Apple were not
 QX1524          QX1524                5/26/2011 Schell                                                       Constantine, Kevin G    INTEL-QCOM000214345         INTEL-QCOM000214349   Sauer, Matthias (Apple)                          anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
 QX0031          QX0031         6/10/2011        Email regarding RE: ICE roadmap workshop for 2014            Constantine, Kevin G.   INTEL-QCOM000214743         INTEL-QCOM000214748   Sauer, Matthias (Intel); Wolff, Stefan (Intel)   Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
 QX0033          QX0033         7/21/2011        Email regarding New RFP with attachment(s)                   Constantine, Kevin G.   INTEL-QCOM000215595         INTEL-QCOM000215620   Evans, Aicha (Intel); Expert: Williams, Tim      Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                        Wolff, Stefan (Intel); Expert: Edward, Snyder;
 QX0023          QX0023         9/29/2011        Email regarding ICE RFP Feedback                             Constantine, Kevin G.   INTEL-QCOM000216400         INTEL-QCOM000216402                                                    Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                        Expert: Williams, Tim
                                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding RE: Project Execution Leadership Virtual                                                                                                                                Qualcomm’s business practices do not cause anticompetitive
 QX0090          QX0090         4/6/2016                                                                      Wolff, Stefan           INTEL-QCOM000350032         INTEL-QCOM000350038   Evans, Aicha (Intel)
                                                 Teams for Critical Programs                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding FW: SoC Learnings Whitepaper with                                                                                                                                       Qualcomm’s business practices do not cause anticompetitive
 QX0089          QX0089         5/10/2017                                                                     Wyatt, Carly            INTEL-QCOM000354039         INTEL-QCOM000354044   Evans, Aicha (Intel)
                                                 attachment(s)                                                                                                                                                                           harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                         Qualcomm’s business practices do not cause anticompetitive
 QX0096          QX0096         7/20/2015        Email regarding RE: Call with Ruben ICE                      Evans, Aicha            INTEL-QCOM000372826         INTEL-QCOM000372826   Evans, Aicha (Intel); Expert: Snyder, Edward
                                                                                                                                                                                                                                         harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding 7360 1$ Cost Challenge ---> Response with                                                                                                                               Qualcomm’s business practices do not cause anticompetitive
 QX0094          QX0094         9/12/2016                                                                  Jungman, Frank             INTEL-QCOM000487295         INTEL-QCOM000487302   Evans, Aicha (Intel)
                                                 attachment(s)                                                                                                                                                                           harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                 Email regarding Apple RF Feedback Oct 2011.pptx with                                                                                   Expert: Snyder, Edward; Expert: Williams, Tim;   Reasons for Qualcomm’s success in the modem chip business;
 QX0024          QX0024         10/17/2011                                                                    Wolff, Stefan           INTEL-QCOM000718638         INTEL-QCOM000718649
                                                 attachment(s)                                                                                                                          Wolff, Stefan (Intel)                            Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding FW: Hermann Eul Executive Briefing ICE                                                                                 Evans, Aicha (Intel); Expert: Snyder, Edward;
 QX0037          QX0037         10/5/2011                                                                     Straub, Alexander       INTEL-QCOM000749294         INTEL-QCOM000749299                                                    Qualcomm’s business practices do not cause anticompetitive
                                                 LTE 9_29_11.pptx with attachment(s)                                                                                                    Expert: Williams, Tim
                                                                                                                                                                                                                                         harm
                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                         Qualcomm’s business practices do not cause anticompetitive
 QX0082          QX0082         8/19/2013        Email regarding Re: Lost of Galaxy S4 Zoom (Camera)          Evans, Aicha            INTEL-QCOM000965099         INTEL-QCOM000965100   Evans, Aicha (Intel)
                                                                                                                                                                                                                                         harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                         anticompetitive
                                                 Email regarding Apple Executive Briefing for Hermann Eul                                                                                                                                Reasons for Qualcomm’s success in the modem chip business;
 QX0103          QX0103         4/18/2012                                                                 Constantine, Kevin          INTEL-QCOM001003784         INTEL-QCOM001003800   Eul, Hermann (Intel); Evans, Aicha (Intel)
                                                 with attachment(s)                                                                                                                                                                      Qualcomm’s agreements with Apple were not anticompetitive




                                                                                                                                                        8 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                          Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 9 of 23
                                                                                                      Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                             Qualcomm's Exhibit List

                                                                                                                  Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date             Description                                                                          Beginning Bates             Ending Bates          Sponsoring Witness                                   Purpose
                                                                                                                  Producing Party
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                        Evans, Aicha (Intel); Expert: Snyder, Edward;        Qualcomm’s business practices do not cause anticompetitive
 QX0075          QX0075         11/7/2012        Email regarding Re: Quick question on LTE product                Evans, Aicha        INTEL-QCOM001145202         INTEL-QCOM001145203
                                                                                                                                                                                        Keddy, Asha (Intel)                                  harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX0076          QX0076         11/7/2012        Email regarding RE: Quick question on LTE product                Keddy, Asha         INTEL-QCOM001145240         INTEL-QCOM001145242   Evans, Aicha (Intel); Keddy, Asha (Intel)
                                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding RE: INTERNAL mail chain for ICE CA
 QX0113          QX0113         1/9/2013                                                                          Martin, Gerhard     INTEL-QCOM001360855         INTEL-QCOM001360859   Lindner, Thomas (Intel); Expert: Williams, Tim       Qualcomm’s business practices do not cause anticompetitive
                                                 question; RE: 7262/92 CA questions
                                                                                                                                                                                                                                             harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
 QX0115          QX0115         1/15/2014        Email regarding RE: Lenovo update to MCG MPP China               Lindner, Thomas     INTEL-QCOM001406283         INTEL-QCOM001406284   Expert: Williams, Tim; Lindner, Thomas (Intel)       Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                             harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding FW: MM7260 SE Architecture Workshop
 QX0114          QX0114         4/10/2013                                                                         Zhang, Zhiwei       INTEL-QCOM001448899         INTEL-QCOM001448908   Expert: Williams, Tim; Lindner, Thomas (Intel)       Qualcomm’s business practices do not cause anticompetitive
                                                 12/13 March 2013 ~~~ Action Items *** REMINDER ***
                                                                                                                                                                                                                                             harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding RE: ICE 2015 requirements; MoM of May                                                                                                                                       Qualcomm’s business practices do not cause anticompetitive
 QX0048          QX0048         5/23/2013                                                                         Martin, Gerhard     INTEL-QCOM001673398         INTEL-QCOM001673408   Evans, Aicha (Intel); Expert: Williams, Tim
                                                 17th call with attachment(s)                                                                                                                                                                harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX0043          QX0043         8/28/2012        Email regarding FW: Private chat with Matthias                   Wolff, Stefan       INTEL-QCOM001729923         INTEL-QCOM001729923   Evans, Aicha (Intel)
                                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding Multi-Generational LTE Pricing Proposal -                                                                              Evans, Aicha (Intel); Expert: Chipty, Tasneem;       Qualcomm’s business practices do not cause anticompetitive
 QX0095          QX0095         5/30/2017                                                                  Spangler, Samuel G         INTEL-QCOM002236311         INTEL-QCOM002236327
                                                 Final Slides with attachment(s)                                                                                                        Expert: Snyder, Edward                               harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding 20110531 6th steering committee v5.2.pptx
 QX0105          QX0105         8/12/2011                                                                  Straub, Alexander          INTEL-QCOM002912976         INTEL-QCOM002913014   Expert: Snyder, Edward; Lindner, Thomas (Intel)      Qualcomm’s business practices do not cause anticompetitive
                                                 with attachment(s)
                                                                                                                                                                                                                                             harm
                                                 Email regarding RE: [ICE] Technology Review meeting                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business;
 QX0111          QX0111         11/6/2012        series Kick-off : 1st session this Friday: Operator activities   Lindner, Thomas     INTEL-QCOM002974578         INTEL-QCOM002974582   Expert: Williams, Tim; Lindner, Thomas (Intel)       Qualcomm’s business practices do not cause anticompetitive
                                                 NEED SUPPORT !!                                                                                                                                                                             harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX0110          QX0110                11/6/2012 Email regarding RE: 7260 V2 meeting with attachment(s)           Lindner, Thomas     INTEL-QCOM002974583         INTEL-QCOM002974627   Expert: Williams, Tim; Lindner, Thomas (Intel)       harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
 QX0112          QX0112         12/12/2012       Email regarding FW: Question on 7262-TDD                         Zhang, Zhiwei       INTEL-QCOM002994017         INTEL-QCOM002994017   Expert: Williams, Tim; Lindner, Thomas (Intel)       Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                             harm
                                                 Email regarding FW: RS roadmap workshop, update into RS
 QX0022          QX0022         5/4/2011                                                                 Winkelmeyr, Christian        INTEL-QCOM003401033         INTEL-QCOM003401036   Evans, Aicha (Intel); Wolff, Stefan (Intel)          Reasons for Qualcomm’s success in the modem chip business
                                                 M with attachment(s)
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
 QX0104          QX0104         10/15/2014       Email regarding Intel Wireless                                   Clausen, Greg       INTEL-QCOM003979076         INTEL-QCOM003979077   Eul, Hermann (Intel); Mansfield, Robert (Apple)
                                                                                                                                                                                                                                             Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding Leadcore Monolithic SoW Finalized... with
 QX0109          QX0109         10/11/2013                                                                 Mohebbi, Babak             INTEL-QCOM004330074         INTEL-QCOM004330124   Evans, Aicha (Intel); Lindner, Thomas (Intel)        Qualcomm’s business practices do not cause anticompetitive
                                                 attachment(s)
                                                                                                                                                                                                                                             harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                 Email regarding 5G Milestones slide - final with
 QX9132                         3/7/2017                                                                          Topol, Robert J.    INTEL-QCOM005068031         INTEL-QCOM005068043   Evans, Aichatou                                      Modem chip business is highly competitive; Qualcomm’s
                                                 attachment(s)
                                                                                                                                                                                                                                             business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                        Evans, Aicha (Intel); Expert: Snyder, Edward; Eul,
 QX0098          QX0098         10/1/2010        From fast follower to leader v4.ppt                              Straub, Alexander   INTEL-QCOM005246267         INTEL-QCOM005246308                                                        Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                        Hermann (Intel); Sauer, Matthias (Apple)
                                                                                                                                                                                                                                             harm




                                                                                                                                                        9 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                   Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 10 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                      Qualcomm's Exhibit List

                                                                                                         Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                       Beginning Bates              Ending Bates          Sponsoring Witness                                   Purpose
                                                                                                         Producing Party
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                  Evans, Aicha (Intel); Expert: Snyder, Edward; Eul,   CDMA and premium LTE are not appropriate antitrust
                                             2010_04_22_100421-Project Mountain
 QX0097          QX0097         9/13/2010                                                                Islam, Abdullah Tasfiqul INTEL-QCOM005246984       INTEL-QCOM005247039   Hermann (Intel); Sauer, Matthias (Apple); Expert:    markets; Qualcomm’s business practices do not cause
                                             Presentation_Final_a.ppt
                                                                                                                                                                                  Chipty, Tasneem                                      anticompetitive harm; Qualcomm’s agreements with Apple
                                                                                                                                                                                                                                       were not anticompetitive
 QX0032          QX0032         6/24/2011    Email regarding New RFP with attachment(s)                  Umerani, Wahid        INTEL-QCOM006166247          INTEL-QCOM006166259   Evans, Aicha (Intel); Expert: Williams, Tim          Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding Re: InterDigital - San Diego Presentation                                                                                                                                 Qualcomm’s business practices do not cause anticompetitive
 QX0077          QX0077         1/20/2011                                                                Keddy, Asha R.        INTEL-QCOM007033037          INTEL-QCOM007033043   Expert: Snyder, Edward; Keddy, Asha (Intel)
                                             101215                                                                                                                                                                                    harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                       anticompetitive
                 Apple Wolff                                                                                                                                                                                                           Qualcomm’s business practices do not cause anticompetitive
 QX9133                         10/17/2011   Email regarding FW: PLBP with attachment(s)                 Straub, Alexander     INTEL-QCOM007880973          INTEL-QCOM007881014   Expert: Snyder, Edward; Wolff, Stefan (Intel)
                 0002                                                                                                                                                                                                                  harm
                                                                                                                                                                                                                                       Cellular Industry is thriving; Reasons for Qualcomm’s success
                                                                                                                                                                                  Evans, Aicha (Intel); Expert: Chipty, Tasneem;       in the modem chip business; Modem chip business is highly
 QX0092          QX0092         7/6/2015     Email regarding PEG Benchmarking with attachment(s)         Ardalan, Kayvan       INTEL-QCOM007957504          INTEL-QCOM007957535
                                                                                                                                                                                  Expert: Snyder, Edward; Expert: Williams, Tim        competitive; Qualcomm’s business practices do not cause
                                                                                                                                                                                                                                       anticompetitive harm
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding QCom Benchmark Discussion with                                                                                                                                            Qualcomm’s business practices do not cause anticompetitive
 QX0091          QX0091         12/20/2012                                                               Glaser, Shelagh       INTEL-QCOM008048153          INTEL-QCOM008048187   Evans, Aicha (Intel); Expert: Snyder, Edward
                                             attachment(s)                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                       Cellular Industry is thriving; Modem chip business is highly
 QX2459          QX2459         11/4/2014    Email regarding Lenovo Meeting deck with attachment(s)      Lv, Hui               MOTO-QUAL-00694812           MOTO-QUAL-00694818    Expert: Chipty, Tasneem
                                                                                                                                                                                                                                       competitive
                                                                                                                                                                                                                                       CDMA and premium LTE are not appropriate antitrust
 QX2454          QX2454         12/3/2013    Email regarding Re: Long range view                         Madderom, Todd        MOTO-QUAL-00722107           MOTO-QUAL-00722107    Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                       markets; E. Modem chip business is highly competitive
                                                                                                                                                                                                                                       Cellular Industry is thriving; Modem chip business is highly
                                             Email regarding RE: 8909 and 8939 pricing down co-work
 QX2462          QX2462         2/10/2015                                                                Lv, Hui               MOTO-QUAL-01048253           MOTO-QUAL-01048257    Madderom, Todd (Lenovo/Motorola)                     competitive; Qualcomm’s business practices do not cause
                                             with attachment(s)
                                                                                                                                                                                                                                       anticompetitive harm
                                                                                                                                                                                                                                       Cellular Industry is thriving; Modem chip business is highly
 QX2456          QX2456         1/31/2014    Email regarding Re: Intel                                   Touvannas, John       MOTO-QUAL-01130751           MOTO-QUAL-01130754    Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                       competitive
                                             Email regarding Revised Mediatek vs Qualcomm Cost                                                                                    Expert: Nevo, Aviv; Madderom, Todd                   Qualcomm’s license agreements are not the result of coercion;
 QX2452          QX2452         8/6/2012                                                                 Meyer, George         MOTO-QUAL-01481119           MOTO-QUAL-01481120
                                             Comparison with attachment(s)                                                                                                        (Lenovo/Motorola)                                    Qualcomm’s business practices are justified
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s
                                             Marvell Response(150508-FN)(AS SUBMITTED TO THE                                                                                                                                           business practices do not cause anticompetitive harm; Device-
 QX9134                         9/1/2015                                                     Marvell                           MRVL-00000059                MRVL-00000082         Judicial Notice
                                             KFTC).pdf                                                                                                                                                                                 level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                       commitments and not anticompetitive
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
 QX9135                         8/11/2013    Email regarding The operators we got certificate            Lee, TL               MTK_00153976                 MTK_00153980          Expert: Williams, Tim; Moynihan, Finbarr             Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding RAppalachee Slides Final with
 QX0216          QX0216         3/16/2015                                                                Odani, Mark           MTK_00245034                 MTK_00245036          Moynihan, Finbarr                                    Modem chip business is highly competitive; Qualcomm’s
                                             attachment(s)
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm
                                             Email regarding MSFT and MediaTek Steering Meeting
 QX0212          QX0212         3/11/2016                                                          Lin, Ray                    MTK_00296018                 MTK_00296021          Moynihan, Finbarr                                    Modem chip business is highly competitive
                                             deck and briefing. with attachment(s)
                                             Email regarding RE: DRAFT REPLY - Questions around an
 QX0222          QX0222         11/9/2017                                                          Keating, Kevin              MTK_00450489                 MTK_00450491          Moynihan, Finbarr                                    Modem chip business is highly competitive
                                             interview on X series
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding Business update for Linkoping with
 QX0214          QX0214         10/12/2017                                                               Moynihan, Finbarr     MTK_00454783                 MTK_00454786          Moynihan, Finbarr                                    Modem chip business is highly competitive; Qualcomm’s
                                             attachment(s)
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm
                                             Email regarding FW: 5G discussion slides with
 QX0208          QX0208         6/27/2017                                                                Chien, George         MTK_00533745                 MTK_00533746          Moynihan, Finbarr                                    Modem chip business is highly competitive
                                             attachment(s)
 QX0202          QX0202         1/15/2010    All-Hands Communication 01-15-2010.ppt                      MediaTek              MTK_00601420                 MTK_00601420          Moynihan, Finbarr                                    Modem chip business is highly competitive




                                                                                                                                                 10 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                   Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 11 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                   Qualcomm's Exhibit List

                                                                                                        Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                    Beginning Bates              Ending Bates      Sponsoring Witness                                Purpose
                                                                                                        Producing Party
                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding 2010 ASM CTO report session with                                                                              Expert: Chipty, Tasneem; Expert: Williams, Tim;   Qualcomm’s business practices do not cause anticompetitive
 QX0204          QX0204         8/1/2010                                                                Hsu, HY             MTK_00652246                 MTK_00652250
                                             attachment(s)                                                                                                                 Moynihan, Finbarr (MediaTek)                      harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                             anticompetitive

                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                           Expert: Snyder, Edward; Moynihan, Finbarr         Modem chip business is highly competitive; Qualcomm’s
 QX9136                         12/8/2017    Email regarding Fuji update                                Bhushan, Mohit      MTK_00755121                 MTK_00755130
                                                                                                                                                                           (MediaTek)                                        business practices do not cause anticompetitive harm;
                                                                                                                                                                                                                             Qualcomm’s agreements with Apple were not anticompetitive

                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding RE: Vodafone MediaTek Taipei Meeting                                                                          Expert: Chipty, Tasneem; Moynihan, Finbarr        Qualcomm’s business practices do not cause anticompetitive
 QX0213          QX0213         3/27/2017                                                               Moffat, Robert      MTK_00797311                 MTK_00797366
                                             Material Part 2 with attachment(s)                                                                                            (MediaTek)                                        harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm; Device-
 QX0219          QX0219         5/8/2014     Email regarding IPR Talking Points…                        Moynihan, Finbarr   MTK_00816667                 MTK_00816672      Moynihan, Finbarr (MediaTek)
                                                                                                                                                                                                                             level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                             commitments and not anticompetitive
                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
                                             Email regarding Re: Many thanks and look forward to a
 QX9137                         10/22/2009                                                              Hartogs, Michael    MTKFTC_00002068              MTKFTC_00002070   Hartogs, Michael                                  harm; Device-level licensing is consistent with Qualcomm’s
                                             happy ending
                                                                                                                                                                                                                             FRAND commitments and not anticompetitive
                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                             Intel's Response to FTC's Request for Comments in
                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX0079          QX0079         8/5/2011     Connection with its Patent Standards Workshop, Project No. Nied, Earl          N/A                          N/A               Keddy, Asha (Intel)
                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                             P11-1204
                                                                                                                                                                                                                             anticompetitive
                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
 QX0117          QX0117         1/26/2018    Subpoena to Testify at Deposition in a Civil Action for Bain Qualcomm          N/A                          N/A               Johnson, Chris (Bain)                             Modem chip business is highly competitive; Qualcomm’s
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm
                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Device-level
 QX0556          QX0556         12/12/2012   Samsung submission to ITC                                  Samsung             N/A                          N/A               Ahn, Seungho (Samsung); Lee, Injung (Samsung)     licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                             commitments and not anticompetitive
                                                                                                                                                                                                                             CDMA and premium LTE are not appropriate antitrust
 QX2464          QX2464         03/09/2015   Premium pricing summary                                    Motorola            N/A                          N/A               Madderom, Todd
                                                                                                                                                                                                                             markets; Modem chip business is highly competitive
                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Device-level
 QX2776          QX2776         11/29/2017   ETSI Rules of Procedure, 29 November 2017                                      N/A                          N/A               Weiler, Dirk (Nokia); Expert: Huber, Bertram      licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                             commitments and not anticompetitive
 QX6456          QX6456         1/1/2016     3GPP change request                                                            N/A                          N/A               Casaccia, Lorenzo                                 Qualcomm is a leading contributor of cellular technologies
 QX6457          QX6457         5/1/2000     3GPP change request                                                            N/A                          N/A               Casaccia, Lorenzo                                 Qualcomm is a leading contributor of cellular technologies
 QX6458          QX6458         2006         3GPP TSG-RAN WG1 contribution                                                  N/A                          N/A               Casaccia, Lorenzo                                 Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading
 QX9138                                      3GPP TDoc R1-162192_Frequency scalable NR design.doc                           N/A                          N/A               Casaccia, Lorenzo; Malladi, Durga
                                                                                                                                                                                                                             contributor of cellular technologies
                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading
 QX9139                                      3GPP TDoc R1-162193_Forward compatibility.doc                                  N/A                          N/A               Casaccia, Lorenzo; Malladi, Durga
                                                                                                                                                                                                                             contributor of cellular technologies
                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading
 QX9140                                      3GPP TDoc R1-162199_waveform_candidates.docx                                   N/A                          N/A               Casaccia, Lorenzo; Malladi, Durga
                                                                                                                                                                                                                             contributor of cellular technologies
                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading
 QX9141                                      3GPP TDoc R1-162207_Frame_Structure_Candidates.docx                            N/A                          N/A               Casaccia, Lorenzo; Malladi, Durga
                                                                                                                                                                                                                             contributor of cellular technologies




                                                                                                                                              11 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                    Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 12 of 23
                                                                                                 Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                        Qualcomm's Exhibit List

                                                                                                          Author / Sender /
 Trial Ex. No.   Dep. Ex. No.     Date         Description                                                                       Beginning Bates              Ending Bates   Sponsoring Witness                                 Purpose
                                                                                                          Producing Party

                 CX7472;
                 CX7473;                       3GPP TSG RAN WG1 Meeting #61-bis R1-104157; 3GPP
                 CX7474;                       TSG-CT WG1 Meeting #67 Change Request; 3GPP TSG-
                 CX7475;                       RAN #55 RP-120213; 3GPP TSG RAN WG1 #80 R1-
                 CX7478;                       150477; 3GPP TSG SA WG2 Meeting #78 TD S2-101530;
                 CX7479;                       3GPP TSG SA WG2 Meeting #78 TD 52-101536; SA WG2
                 CX7480;                       Temporary Document TD S2-101537 was S2-101242; 3GPP
                 CX7481;                       TSG SA WG2 Meeting #78 TD S2-101538; 3GPP TSG SA
                 CX7482;                       WG2 Meeting #78 TD S2-101539; 3GPP TSG SA WG2
 QX9144          CX7483;                       Meeting #76 TD S2-097122; 3GPP TSG SA WG2 Meeting                                 N/A                          N/A            Casaccia, Lorenzo                                  Qualcomm is a leading contributor of cellular technologies
                 CX7484;                       #76 TD S2-097123; 3GPP TSG SA WG2 Meeting #76 TD
                 CX7485;                       S2-097127; 3GPP TSG SA WG2 Meeting #76 TD S2-
                 CX7486;                       097128; 3GPP TSG SA WG2 Meeting #76 TD S2-097129;
                 CX7487;                       3GPP TSG SA WG2 Meeting #76 TD S2-097130; 3GPP
                 CX7488;                       TSG-RAN WG1#44 R1-060465; 3GPP TSG-RAN WG1
                 CX7489;                       #44 R1-060461; 3GPP TSG-RAN WG1 Meeting #53 R1-
                 CX7490;                       081891; 3GPP TSG-RAN WG2 Meeting #89 R2-150587;
                 CX7491;                       3GPP TSG CT WG1 Meeting #70 C1-111448
                 CX7492; CX7493

                                                                                                                                                                                                                                Cellular Industry is thriving; Qualcomm is a leading
 QX9146                           4/26/2016    Apple Q2 2016 Earnings Call Transcript                     Apple                  N/A                          N/A            Watrous, BJ (Apple)                                contributor of cellular technologies; Qualcomm’s license
                                                                                                                                                                                                                                agreements are not the result of coercion
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                               Brief for Nokia Corporation and Nokia Inc. as Amici Curiae
 QX9147                           4/4/2013                                                                Nokia                  N/A                          N/A            Expert: Huber, Bertram                             licensing is consistent with Qualcomm’s FRAND
                                               in Support of Reversal And in Support of Neither Party
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                Qualcomm’s license agreements are not the result of coercion;
                                               CDMA and WCDMA License Agreements Signed Between
                                                                                                                                                                             Aberle, Derek; Expert: Nevo, Aviv; Gonell, Fabian; Qualcomm’s business practices are justified; Qualcomm’s
 QX9148                                        OEMs and Qualcomm Summary Pursuant to Federal Rule of Qualcomm                    N/A                          N/A
                                                                                                                                                                             Hartogs, Michael; Rogers, Alex                     business practices do not cause anticompetitive harm; Device-
                                               Evidence 1006
                                                                                                                                                                                                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Cellular Industry is thriving; Qualcomm is a leading
 QX9149                                        CDMA Network Activation Retirement                         Verizon                N/A                          N/A            Expert: Chipty, Tasneem
                                                                                                                                                                                                                                contributor of cellular technologies
                                                                                                                                                                                                                                Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9150                           1/8/1993     Collective Letter 629                                      Gnetti, Attilio        N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                               Communication from the EU Commission, Intellectual         Commission of the
 QX9151                           10/27/1992                                                                                     N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                               Property Rights and Standardization                        European Communities
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                               Content of the Settlement Transcript - Taiwan Fair Trade
 QX9152                                                                                                                          N/A                          N/A            Rogers, Alex                                       licensing is consistent with Qualcomm’s FRAND
                                               Commission
                                                                                                                                                                                                                                commitments and not anticompetitive
                                               Down to the Wireless - Stakes High as Rivals Race to                                                                          Altman, Steven; Expert: Andrews, Jeffrey; Jacobs,
 QX9154                           5/20/1996                                                               Kraul, Chris           N/A                          N/A                                                               Qualcomm is a leading contributor of cellular technologies
                                               Provide Next Generation of Cellular Gear (LA Times)                                                                           Irwin; Thompson, James
                                                                                                                                                                                                                                Qualcomm’s license agreements are not the result of coercion;
                                               Email regarding [Redraft] the Third Qualcomm Meeting
 QX9155                           8/11/2003                                                               LG                     N/A                          N/A            LG                                                 Qualcomm’s business practices do not cause anticompetitive
                                               (8/5) Result Report (Vol. 1, Exhibit 12)
                                                                                                                                                                                                                                harm
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                               ETSI GA 15 (93) 34 [Draft Minutes of the 15th ETSI
 QX9156                                                                                                                          N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                               General Assembly]
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9157                           10/19/1994   ETSI GA 21 (94) 3                                                                 N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive




                                                                                                                                                   12 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                 Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 13 of 23
                                                                                              Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                        Qualcomm's Exhibit List

                                                                                                        Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                         Beginning Bates              Ending Bates   Sponsoring Witness                                 Purpose
                                                                                                        Producing Party
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9158                                      ETSI GA 21 (94) 39 Rev.2                                                            N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9159                         3/18/1993    ETSI March 1993 ETSI IPR Policy and Undertaking                                     N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9161                         8/14/2003    ETSI-GA 42(03)20 rev 1                                                              N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9162                         3/1/2004     ETSI-GA 42(03)34                                                                    N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9163                         9/14/2006    ETSI-GA-IPRR06(06)24 rev1                                                           N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                business practices do not cause anticompetitive harm; Device-
 QX9164                         12/10/2015   ETSIIPR15(23)16 rev. 2                                     Rodriguez, Carole        N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                6/28/2018;   Expert report by Bénédicte Fauvarque-Cosson; Executed                                                                                                                              Device-level licensing is consistent with Qualcomm’s FRAND
 QX9165          CX0057; N/A                                                                            Qualcomm                 N/A                          N/A            Federal Rule of Civil Procedure 44.1
                                9/28/2018    Declaration of Bénédicte Fauvarque-Cosson                                                                                                                                          commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                Qualcomm’s license agreements are not the result of coercion;
                                             First Quarter of Royalties Reported for Handsets by OEMs
                                                                                                                                                                             Aberle, Derek; Expert: Nevo, Aviv; Gonell, Fabian; Qualcomm’s business practices are justified; Qualcomm’s
 QX9166                                      and Contract Numbers Summary Pursuant to Federal Rule of Qualcomm                   N/A                          N/A
                                                                                                                                                                             Hartogs, Michael; Rogers, Alex                     business practices do not cause anticompetitive harm; Device-
                                             Evidence 1006
                                                                                                                                                                                                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                             How to lead the evolution and expansion of the 3GPP                                                                                                                                Cellular Industry is thriving; Qualcomm is a leading
 QX9167                         8/2/2017                                                                Qualcomm                 N/A                          N/A            Casaccia, Lorenzo; Jacobs, Irwin
                                             ecosystem (from www.qualcomm.com)                                                                                                                                                  contributor of cellular technologies
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9168                         1993         IBM Comments, ETSI Collective Letter No. 640               Rosenbrock, Karl Heinz   N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                             Implementation of the ETSI IPR Policy, GSC-9/GTSC-
 QX9169                         5/1/2004                                                                                         N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                             2/GRSC-2
                                                                                                                                                                                                                                commitments and not anticompetitive
                                             Intel Accelerates Timing for Intel XMM 8160 5G                                                                                                                                     The cellular Industry is thriving; Modem chip business is
                                             Multimode Modem, https://newsroom.intel.com/news/intel-                                                                         Expert: Snyder, Edward; Expert: Chipty, Tasneem; highly competitive; Qualcomm’s business practices do not
 QX9170                         11/12/2018                                                             Intel                     N/A                          N/A
                                             accelerates-timing-intel-xmm-8160-5g-multimode-modem-                                                                           Evans, Aichatou                                    cause anticompetitive harm; Qualcomm’s agreements with
                                             support-broad-global-5g-rollouts/                                                                                                                                                  Apple were not anticompetitive
                                             IPR(12)12_002r2, Status, of, discussions: overview of the                                                                                                                          Qualcomm’s business practices are justified; Device-level
 QX9172                         9/26/2012    possible scenarios, associated historical information and Dirk Weiler               N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                             wording proposals where appropriate                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                             IPR(15)23 006, Guidance on the Meaning of Fair and         Cisco Systems Belgium,
 QX9173                         10/13/2015                                                                                     N/A                            N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                             Reasonable in ETSI IPR Policy                              et al.
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
 QX9174                         5/3/2016     IPR(15)23_016r4, Meeting Report                            Dirk Weiler              N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                business practices do not cause anticompetitive harm; Device-
 QX9175                         8/1/2006     IPRR01(06)08, Proposal for IPR Policy Reform               Ericsson, et al.         N/A                          N/A            Expert: Huber, Bertram
                                                                                                                                                                                                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                commitments and not anticompetitive
 QX9176                         3/5/2018     Letter from Dept of Treasury, Re CFIUS Case 18-036         Mir, Aimen N.            N/A                          N/A            Mollenkopf, Steven; Rogers, Alex                   Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                Qualcomm’s business practices are justified; Device-level
                                             Letters from ETSI Members regarding the signature of the
 QX9177                         6/4/1993                                                                                         N/A                          N/A            Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                             ETSI IPR Undertaking
                                                                                                                                                                                                                                commitments and not anticompetitive




                                                                                                                                                   13 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                   Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 14 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                    Qualcomm's Exhibit List

                                                                                                         Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date          Description                                                                    Beginning Bates               Ending Bates       Sponsoring Witness                                  Purpose
                                                                                                         Producing Party
                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading
 QX9179                                       LISTSERV 16.5 - 3GPP_TSG_RAN_WG2 Archives                                      N/A                           N/A                Casaccia, Lorenzo; Malladi, Durga
                                                                                                                                                                                                                                  contributor of cellular technologies
                                                                                                                                                                                                                                  Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                  Qualcomm’s license agreements are not the result of coercion;
                                              LTE-Only License Agreements Signed Between OEMs and
                                                                                                                                                                              Gonell, Fabian; Expert: Nevo, Aviv; Rogers, Alex;   Qualcomm’s business practices are justified; Qualcomm’s
 QX9180                                       Qualcomm Summary Pursuant to Federal Rule of Evidence Qualcomm                 N/A                           N/A
                                                                                                                                                                              Aberle, Derek                                       business practices do not cause anticompetitive harm; Device-
                                              1006
                                                                                                                                                                                                                                  level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                  commitments and not anticompetitive
 QX9181                         1/17/2018     Now Xiaomi's a chipmaker, too, for its very own phones    C-Net                N/A                           N/A                Expert: Chipty, Tasneem                             Modem chip business is highly competitive
                                              Qualcomm Hits The Big Time Pushing a little-known digital
 QX9185                         5/15/2000                                                               Nee, Eric            N/A                           N/A                Altman, Steven; Jacobs, Irwin                       Qualcomm is a leading contributor of cellular technologies
                                              cellulartechnology from surf's-up San Diego
                                                                                                                                                                                                                                  Qualcomm’s license agreements are not the result of coercion;
                                              Qualcomm Meeting (7/8-10) Result--Agreement reached
 QX9186                         7/12/2004                                                                LG                  N/A                           N/A                LG                                                  Qualcomm’s business practices do not cause anticompetitive
                                              and concluded (Vol. 1, Exhibit 45)
                                                                                                                                                                                                                                  harm
                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading
                                              Qualcomm Now Demonstrating Products Based on LTE                                                                                Amon, Cristiano; Expert: Nevo, Avi; Kressin,
 QX9187                         9/8/2010                                                                 Qualcomm            N/A                           N/A                                                                    contributor of cellular technologies; Reasons for Qualcomm’s
                                              TDD Technology                                                                                                                  Keith; Achour, Baaziz; Expert: Chipty, Tasneem
                                                                                                                                                                                                                                  success in the modem chip business
 QX9188                                       Qualcomm pdQ Digital Smartphone                            Qualcomm            N/A                           N/A                Jacobs, Irwin                                       Qualcomm is a leading contributor of cellular technologies
                                              Qualcomm CDMA Technologies                                                                                                                                                          Cellular Industry is thriving; Qualcomm is a leading
 QX9189                         10/4/2001                                                                Qualcomm            N/A                           N/A                Expert: Nevo, Aviv; Expert: Chipty, Tasneem
                                              Announces Availability of WCDMA Technology Solution                                                                                                                                 contributor of cellular technologies
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level
 QX9190                                       Response to KFTC questionnaire for chipset manufacturers   MediaTek            N/A                           N/A                Judicial Notice                                     licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                  business practices do not cause anticompetitive harm; Device-
 QX9191                         9/24/2018     Response to KFTC questionnaire for chipset manufacturers   Broadcom            N/A                           N/A                Judicial Notice
                                                                                                                                                                                                                                  level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading
 QX9193                                       The Mobile Broadband Standard 5G                           3gpp                N/A                           N/A                Casaccia, Lorenzo
                                                                                                                                                                                                                                  contributor of cellular technologies
                                1/10/2012;
                                6/14/2011;
                                              U.S. Patent No. 8,094,595; U.S. Patent No. 7,961,700 B2;
                                1/17/2012;
 QX9195                                       U.S. Patent No. 8,098,635 B2; U.S. Patent No. 8,588,319                        N/A                           N/A                Chen, Liren; Malladi, Durga                         Qualcomm is a leading contributor of cellular technologies
                                11/19/2013;
                                              B2; U.S. Patent No. 8,059,608 B2
                                11/15/2011;
                                1/10/2012
 QX9196                         8/2/2017      Understanding 3GPP (from www.qualcomm.com)                 Qualcomm            N/A                           N/A                Casaccia, Lorenzo                                   Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm's business practices
 QX9197                         11/14/2017    Verizon is heading toward a Gigabit, CDMA-Free Future      Segan, Sascha       N/A                           N/A                Expert: Chipty, Tasneem
                                                                                                                                                                                                                                  do not cause anticompetitive harm
                                              Video - The HTC One A9. Powered by Qualcomm
 QX9198                                       Snapdragon technology                                      HTC                 N/A                           N/A                Kressin, Keith; Thompson, James                     Qualcomm's business practices are justified
                                              (https://www.youtube.com/watch?v=krmiKCHvgBY)
                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading
 QX9199                         10/1/1999     World Telecommunication Development Report 1999                                N/A                           N/A                Expert: Andrews, Jeffrey; Jacobs, Irwin
                                                                                                                                                                                                                                  contributor of cellular technologies
                                                                                                                                                                                                                                  Qualcomm is a leading contributor of cellular technologies;
                                              YouTube Video - Apple Special Event, September 2012                                                                             Mansfield, Robert (Apple); Sauer, Matthias
 QX9200                         9/1/2012                                                                 Apple               N/A                           N/A                                                                    Qualcomm’s license agreements are not the result of coercion;
                                              (https://www.youtube.com/watch?v=e3QyK13BZ-0)                                                                                   (Apple); Schell, Steve (Apple); Watrous, BJ (Apple)
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified
                                                                                                                                                                                                                                  Qualcomm is a leading contributor of cellular technologies;
                                              YouTube Video - Apple WWDC, 2008                                                                                                Mansfield, Robert (Apple); Sauer, Matthias
 QX9201                         2008                                                                     Apple               N/A                           N/A                                                                    Qualcomm’s license agreements are not the result of coercion;
                                              (https://www.youtube.com/watch?v=706cHuer0mk)                                                                                   (Apple); Schell, Steve (Apple); Watrous, BJ (Apple)
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified
                                              YouTube Video - CNBC Mad Money, Tim Cook Interview,                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                              Mansfield, Robert (Apple); Sauer, Matthias
 QX9202                         5/1/2016      May 2016                                            CNBC                       N/A                           N/A                                                                    Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                              (Apple); Schell, Steve (Apple); Watrous, BJ (Apple)
                                              (https://www.youtube.com/watch?v=kFdUa_WeTcQ)                                                                                                                                       Qualcomm’s business practices are justified
                                                                                                                                                                                                                                  Qualcomm's license agreements were not the result of
                                                                                                                                                                                                                                  coercion; Qualcomm's business practices are justified;
                                                                                                                                                                              Aberle, Derek; Altman, Steven; Hartogs, Michael;
 QX9203                         9/16/2010     Amendment to LGE Agreement                                 Qualcomm            Q2014FTC00005142              Q2014FTC00005185                                                       Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                              Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                  harm; Device-level licensing is consistent with Qualcomm’s
                                                                                                                                                                                                                                  FRAND commitments and not anticompetitive




                                                                                                                                                14 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                  Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 15 of 23
                                                                                               Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                       Qualcomm's Exhibit List

                                                                                                          Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                        Beginning Bates               Ending Bates       Sponsoring Witness                                    Purpose
                                                                                                          Producing Party
                                                                                                                                                                                 Achour, Baaziz; Amon, Cristiano; Expert: Chipty,
                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business;
 QX9204                         6/6/2014     QCT Strategic Plan 2013                                      Qualcomm              Q2014FTC00014377              Q2014FTC00014377   Tasneem; Kressin, Keith; Mollenkopf, Steven;
                                                                                                                                                                                                                                       Modem chip business is highly competitive
                                                                                                                                                                                 Thompson, James
                                                                                                                                                                                 Ablerle, Derek; Altman, Steven; Casaccia, Lorenzo;
                                             Email regarding Fwd: Re: Privileged & Confidential with                                                                             Expert: Andrews, Jeffrey; Hartogs, Michael; Jacobs,   Cellular Industry is thriving; Qualcomm is a leading
 QX9205                         2/24/2008                                                                 Jacobs, Irwin         Q2014FTC00349249              Q2014FTC00349285
                                             attachment(s)                                                                                                                       Irwin; Lupin, Louis; Malladi, Durga; Thompson,        contributor of cellular technologies
                                                                                                                                                                                 James
                                                                                                                                                                                                                                       Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                       Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                 Aberle, Derek; Altman, Steven; Chen, Liren;
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s
 QX9206                         2/19/2014    Email regarding RE: 4G License with attachment(s)            Dwight, Deborah       Q2014FTC00415060              Q2014FTC00415065   Gonell, Fabian; Hartogs, Michael; Reifschneider,
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm;Device-
                                                                                                                                                                                 Eric; Rogers, Alex
                                                                                                                                                                                                                                       level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                       commitments and not anticompetitive
                                                                                                                                                                                                                                       Qualcomm’s license agreements are not the result of coercion;
 QX9207                         7/13/2014    Email regarding FW: 3-Mode Letters with attachment(s)        Qian, Kun             Q2014FTC00490169              Q2014FTC00490174   Reifschneider, Eric
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified
                                                                                                                                                                                                                                       Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                       Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                 Aberle, Derek; Chen, Liren; Gonell, Fabian;
                                             Email regarding SMC 2012-10-01 Sub Unit PLA SON-                                                                                                                                          Qualcomm’s business practices are justified; Qualcomm’s
 QX9208                         9/2/2014                                                                  Kerendian, Naseem     Q2014FTC00660708              Q2014FTC00660770   Hartogs, Michael; Reifschneider, Eric; Rogers,
                                             184633.pdf with attachment(s)                                                                                                                                                             business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                                 Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                       level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                       commitments and not anticompetitive

 QX9209                         1/20/2011    Email regarding Draft with attachment(s)                     Williams, Jeff        Q2014FTC00786755              Q2014FTC00786761   Mollenkopf, Steven; Williams, Jeff (Apple)            Qualcomm’s agreements with Apple were not anticompetitive
                                             Email regarding Undeliverable: Re: March 4th meeting with                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
 QX0552          QX0552         3/18/2008                                                              Aberle, Derek            Q2014FTC00794671              Q2014FTC00794673   Aberle, Derek; Gonell, Fabian
                                             attachment(s)                                                                                                                                                                             G. Qualcomm’s business practices are justified
                                                                                                                                                                                                                                       Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                 Aberle, Derek; Altman, Steven; Hartogs, Michael;
 QX9210                         3/21/2008    Email regarding RE: March 27th meeting                       Altman, Steve         Q2014FTC01069992              Q2014FTC01069997                                                         Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                 Rogers, Alex
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm
                                             Email regarding Fw: Suggested Template for Account Team                                                                             Amon, Cristiano; Expert: Chipty, Tasneem; Wyatt,      Cellular Industry is thriving; Modem chip business is highly
 QX9211                         7/23/2012                                                            Kwon, O.H.                 Q2014FTC01091249              Q2014FTC01091251
                                             Reviews with attachment(s)                                                                                                          William                                               competitive
                                                                                                                                                                                 Aberle, Derek; Amon, Cristiano; Gonell, Fabian;
 QX9212                         8/4/2015     Email regarding Re: Exhaustion                               Amon, Cristiano       Q2014FTC01216680              Q2014FTC01216681                                                         Qualcomm’s business practices are justified
                                                                                                                                                                                 Reifschneider, Eric
                                             Email regarding LG Strategic Fund: 6/25 update with                                                                                                                                       Qualcomm's business practices are justified; Qualcomm's
 QX9213                         7/6/2007                                                                  Mehta, Sanjay         Q2014FTC01270025              Q2014FTC01270053   Amon, Cristiano; Mollenkopf, Steven
                                             attachment(s)                                                                                                                                                                             business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm; Device-
 QX9214                         7/15/2013    Email regarding RE: Re: Issue                                Reifschneider, Eric   Q2014FTC01356936              Q2014FTC01356938   Aberle, Derek; Reifschneider, Eric
                                                                                                                                                                                                                                       level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                       commitments and not anticompetitive
 QX9215                         4/26/2013    Email regarding FW: RE: Company Name Follow up               Blecker, Marv         Q2014FTC01358674              Q2014FTC01358680   Aberle, Derek; Gonell, Fabian                         Qualcomm’s business practices are justified
                                                                                                                                                                                                                                       Qualcomm's license agreements were not the result of
                                                                                                                                                                                 Mollenkopf, Steven; Aberle, Derek; Amon,              coercion; Qualcomm's business practices are justified;
 QX9216                         11/7/2012    Email regarding Fw: Thanks                                   Salvatori, Enrico     Q2014FTC01360291              Q2014FTC01360296
                                                                                                                                                                                 Cristiano; Reifschneider, Eric; Gonell, Fabian        Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                                                                                       harm
                                                                                                                                                                                                                                       Qualcomm's agreements with Apple were not anticompetitive;
                                             Email regarding maverick last round - impact to fy13 budget                                                                         Amon, Cristiano; Expert: Chipty, Tasneem;
 QX9217                         1/9/2013                                                                 Mollenkopf, Steven     Q2014FTC01610401              Q2014FTC01610406                                                         Qualcomm's business practices do not cause anticompetitive
                                             (prelim) + vs strat plan for 14 and 15                                                                                              Mollenkopf, Steven; Wyatt, William
                                                                                                                                                                                                                                       harm
                                                                                                                                                                                 Amon, Cristiano; Expert: Chipty, Tasneem;             Cellular Industry is thriving; Modem chip business is highly
 QX9218                         10/4/2008    Email regarding Requests for LGE concerns                    Yang, Jeffrey         Q2014FTC01628960              Q2014FTC01628964
                                                                                                                                                                                 Mollenkopf, Steve                                     competitive
                                             Email regarding Fw: (Pls read) RE: Samsung's                                                                                        Amon, Cristiano; Expert: Chipty, Tasneem;             Cellular Industry is thriving; Modem chip business is highly
 QX9219                         12/11/2009                                                                Lederer, Jim          Q2014FTC01845278              Q2014FTC01845280
                                             disappointment wirh 2010 Pricing proposal                                                                                           Mollenkopf, Steven; Wyatt, William                    competitive
                                                                                                                                                                                 Mollenkopf, Steven; Amon, Cristiano; Expert:
 QX9220                         1/10/2013    Email regarding RE: Language on Pricing                      Lederer, Jim          Q2014FTC02110079              Q2014FTC02110082                                                         Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                 Chipty, Tasneem
                                             Email regarding RE: Maverick - latest product outlook                                                                               Expert: Chipty, Tasneem; Mollenkopf, Steven;
 QX9221                         12/19/2012                                                                Mehta, Sanjay         Q2014FTC02110227              Q2014FTC02110233                                                         Qualcomm’s agreements with Apple were not anticompetitive
                                             (tablet/phone) - competitive updates                                                                                                Amon, Cristiano
                                             Email regarding Draft of standalone interim agreement for 3-                                                                        Aberle, Derek; Amon, Cristiano; Gonell, Fabian;
 QX9222          CX5226         6/28/2014                                                                 Reifschneider, Eric   Q2014FTC02112879              Q2014FTC02112884                                                         Qualcomm’s license agreements are not the result of coercion
                                             mode products with attachment(s)                                                                                                    Reifschneider, Eric




                                                                                                                                                   15 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                     Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 16 of 23
                                                                                                  Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                        Qualcomm's Exhibit List

                                                                                                           Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date           Description                                                                       Beginning Bates               Ending Bates        Sponsoring Witness                                  Purpose
                                                                                                           Producing Party
                                                                                                                                                                                   Amon, Cristiano; Hojin Kang, Alex (Samsung);        Cellular Industry is thriving; Modem chip business is highly
 QX0524          QX0524         1/5/2015       Email regarding RE: RE: MDM9x35 Price Issue                 Kwon, O.H.            Q2014FTC02161769              Q2014FTC02161775
                                                                                                                                                                                   Expert: Chipty, Tasneem                             competitive
                                                                                                                                                                                   Aberle, Derek; Gonell, Fabian; Reifschneider, Eric;
 QX9223                         1/14/2016      Email regarding QC/Meizu discussions - next steps           Snyder, Mark          Q2014FTC02199823              Q2014FTC02199833                                                        Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                   Rogers, Alex
                                                                                                                                                                                                                                       Qualcomm's license agreements are not the result of coercion;
 QX9224          CX5237         07/14/2011     Email regarding Re: Re: proposal of conference call         Aberle, Derek         Q2014FTC02364180              Q2014FTC02364187    Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                                       Qualcomm's business practices are justified.
                                                                                                                                                                                   Amon, Cristiano; Achour, Baaziz; Kressin, Keith;
 QX9225                         12/21/2012     Email regarding FW: Important * * * Mav 10                  Wyatt, Will           Q2014FTC02380741              Q2014FTC02380743    Expert: Chipty, Tasneem; Mollenkopf, Steven;        Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                   Wyatt, William
                                               Email regarding FW: Q&A for the 3-mode letter with                                                                                  Amon, Cristiano; Gonell, Fabian; Reifschneider,     Qualcomm’s license agreements are not the result of coercion;
 QX9226                         7/10/2014                                                                  Qian, Kun             Q2014FTC02699110              Q2014FTC026991124
                                               attachment(s)                                                                                                                       Eric                                                Qualcomm’s business practices are justified
                                               Email regarding ETSI/IPR(15)23_015r1 +
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Device-level
                                               ETSI/IPR(15)23_016 - Draft Actions concerning                                                                                       Expert: Huber, Bertram; Gonell, Fabian; Weiler,
 QX9227                         11/27/2015                                                                 Rey, Geraldine        Q2014FTC02805312              Q2014FTC02805334                                                        licensing is consistent with Qualcomm’s FRAND
                                               transparency after IPR#23 + Meeting Report with                                                                                     Dirk (Nokia)
                                                                                                                                                                                                                                       commitments and not anticompetitive
                                               attachment(s)
                                               Email regarding Qualcomm Completes Review of Corporate                                                                              Aberle, Derek; Amon, Cristiano; Wise, David;
 QX9228                         12/15/2015                                                                 Amezcua, Claudia      Q2014FTC02860152              Q2014FTC02860157                                                        Qualcomm’s business practices are justified
                                               and Financial Structure with attachment(s)                                                                                          Jacobs, Paul; Mollenkopf, Steven
                                               Email regarding RE: CDMA Pricing - What's Our Position?                                                                             Amon, Cristiano; Expert: Chipty, Tasneem;           Cellular Industry is thriving; Modem chip business is highly
 QX9229                         11/20/2008                                                                 Mehta, Sanjay         Q2014FTC02886824              Q2014FTC02886828
                                               with attachment(s)                                                                                                                  Mollenkopf, Steve                                   competitive
 QX9230                         8/11/2014      LTE Claim Charts_8-6-14.pptx                                Qualcomm              Q2014FTC02979811              Q2014FTC02979811    Chen, Liren                                         Qualcomm is a leading contributor of cellular technologies
 QX9231                         8/11/2014      QTL Presentation regarding Claim Mapping                    Qualcomm              Q2014FTC02979814              Q2014FTC02979814    Chen, Liren                                         Qualcomm is a leading contributor of cellular technologies
                                               Email regarding Fwd: Licensing Discussion 09-30-2010
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s
 QX9232                         10/27/2010     (this is a large file - takes a minute to open) with        Rosenberg, Don        Q2014FTC03070576              Q2014FTC03070593    Aberle, Derek; Altman, Steven; Hartogs, Michael
                                                                                                                                                                                                                                       agreements with Apple were not anticompetitive
                                               attachment(s)
                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm; Device-
 QX9233                         6/24/2013      Email regarding discussion with Roger Brooks - privileged   Reifschneider, Eric   Q2014FTC03077212              Q2014FTC03077214    Aberle, Derek; Reifschneider, Eric
                                                                                                                                                                                                                                       level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                       commitments and not anticompetitive
                                               2016-03-18 Letter to BJ Watrous enclosing patent charts w                                                                           Gonell, Fabian; Chen, Liren; Rogers, Alex; Aberle,
 QX9234                         3/18/2016                                                                  Gonell, Fabian        Q2014FTC03095246              Q2014FTC03097221                                                       Qualcomm's license agreements are not the result of coercion
                                               encls -fgl.pdf                                                                                                                      Derek
                                                                                                                                                                                   Gonell, Fabian; Reifscheider, Eric; Aberle, Derek; Qualcomm's business practices do not cause anticompetitive
 QX9235                         1/1/2016       Strategic Fund & Indemnity Agmt                             Qualcomm              Q2014FTC03119647              Q2014FTC03119669
                                                                                                                                                                                   Amon, Cristiano; Expert: Nevo, Aviv                harm.
                                                                                                                                                                                                                                       Qualcomm's license agreements are not the result of coercion.
                                               Email regarding Meizu signed QC licensing and settlement
 QX9236                         12/27/2016                                                                 Qian, Kun             Q2014FTC03294120              Q2014FTC03294204    Aberle, Derek; Rogers, Alex; Gonell, Fabian         Qualcomm's business practices are justified. Qualcomm's
                                               agreements! with attachment(s)
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business;
 QX9237                         8/6/2012       Email regarding RFP to Eureka 8.6.12 with attachment(s)     Badal, Michelle       Q2014FTC03646413              Q2014FTC03646429    Expert: Williams, Tim; Schafer, Aaron (Apple)      Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                      harm
                                               Email regarding Xiaomi strat fund kick-off docs - please                                                                                                                               Qualcomm's business practices do not cause anticompetitive
 QX9239                         1/8/2016                                                                   Felke, Magnus         Q2014FTC03896735              Q2014FTC03896737    Gonell, Fabian; Reifschneider, Eric
                                               review one more time with attachment(s)                                                                                                                                                harm.
                                                                                                                                                                                   Amon, Cristiano; Expert: Chipty, Tasneem; Kressin, Reasons for Qualcomm’s success in the modem chip business;
 QX9338
                                     5/13/2017 Email regarding FW: final strat deck with attachment(s)     Palkhiwala, Akash     Q2014FTC03955153              Q2014FTC03955154    Keith; Wyatt, William                              Modem chip business is highly competitive
                                               Email regarding Friday meeting - Subject to Apple-                                                                                  Chen, Liren; Expert: Andrews, Jeffrey; Gonell,
                                                                                                                                                                                                                                      Cellular Industry is thriving; Qualcomm is a leading
 QX9240                         7/11/2016      Qualcomm Mutual Confidentiality Agreement with              Chen, Liren           Q2014FTC03978229              Q2014FTC03978275    Fabian; Malladi, Durga; Rogers, Alex; Thompson,
                                                                                                                                                                                                                                      contributor of cellular technologies
                                               attachment(s)                                                                                                                       James
                                                                                                                                                                                   Aberle, Derek; Hartogs, Michael; Lupin, Louis;
 QX9241                         12/5/2001      Email regarding Re: Pending Issues                          Aberle, Derek         Q2014FTC04151885              Q2014FTC04151885                                                       Qualcomm's business practices are justified.
                                                                                                                                                                                   Altman, Steven
                                                                                                                                                                                                                                       Qualcomm's license agreements are not the result of coercion.
 QX9242                         11/14/2014     Email regarding Fwd: TCL issue                              Lam, Benson           Q2014FTC04182068              Q2014FTC04182069    Reifschneider, Eric; Gonell, Fabian                 Qualcomm's business practices are justified. Qualcomm's
                                                                                                                                                                                                                                       business practices do not cause anticompetitive harm

 QX9243                         4/7/2011       Email regarding Maverick account strategy                   Koliander, Eric       Q2014FTC04277421              Q2014FTC04277425    Mollenkopf, Steven                                  Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                   Aberle, Derek; Expert: Andrews, Jeffrey; Malladi,
                                                                                                                                                                                                                                       Cellular Industry is thriving; Qualcomm is a leading
 QX9244                         10/23/2014     Email regarding 5G R&D - more than meets the eye            Grob, Matt            Q2014FTC04771203              Q2014FTC04771203    Durga; Mollenkopf, Steven; Jacobs, Paul;
                                                                                                                                                                                                                                       contributor of cellular technologies
                                                                                                                                                                                   Thompson, James




                                                                                                                                                    16 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                 Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 17 of 23
                                                                                              Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                   Qualcomm's Exhibit List

                                                                                                       Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                    Beginning Bates               Ending Bates         Sponsoring Witness                                   Purpose
                                                                                                       Producing Party
                                                                                                                                                                               Casaccia, Lorenzo; Expert: Andrews, Jeffrey;
                                             Email regarding FW: 5G white paper for BOD - 1st cut with
 QX9245                         12/3/2015                                                              Grob, Matt           Q2014FTC04774606              Q2014FTC04774609     Malladi, Durga; Mollenkopf, Steven; Thompson,     Qualcomm is a leading contributor of cellular technologies
                                             attachment(s)
                                                                                                                                                                               James
                                                                                                                                                                               Chen, Liren; Expert: Chipty, Tasneem; Expert:
 QX9247                         11/3/2016    Modem Update                                              Sinha, Pranesh       Q2014FTC04798967              Q2014FTC04799054     Snyder, Edward; Rogers, Alex; Expert: Nevo, Aviv; Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                               Kressin, Keith
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                               Aberle, Derek; Amon, Cristiano; Mollenkopf,       Reasons for Qualcomm’s success in the modem chip business;
 QX9248                         2/12/2016    Email regarding Analyst Day Slides with attachment(s)     Young, Kathleen      Q2014FTC04825956              Q2014FTC04826095
                                                                                                                                                                               Steven; Thompson, James                           Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                                                                 harm
                                                                                                                                                                                                                                  Qualcomm’s license agreements are not the result of coercion;
                                             Email regarding Fwd: Licensing Slide from 1999 Analyst                                                                            Altman, Steven; Expert: Nevo, Aviv; Hartogs,
 QX9249                         11/4/2005                                                              Altman, Steve        Q2014FTC04845623              Q2014FTC04845624                                                        Qualcomm’s business practices are justified; Qualcomm’s
                                             Meeting with attachment(s)                                                                                                        Michael; Jacobs, Irwin; Lupin, Louis; Rogers, Alex
                                                                                                                                                                                                                                  business practices do not cause anticompetitive harm
                                             Email regarding FW: Margin Analysis - Work in progress                                                                            Expert: Chipty, Tasneem; Amon, Cristiano; Kressin, Cellular Industry is thriving; Modem chip business is highly
 QX9250                         11/29/2010                                                             Mehta, Sanjay        Q2014FTC04856452              Q2014FTC04856455
                                             with attachment(s)                                                                                                                Keith; Wyatt, William                              competitive
                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business;
                                             Email regarding RE: QCT Strategic Plan Financials with
 QX9251          CX6009         06/15/2013                                                             Oberst, Andy         Q2014FTC04878756              Q2014FTC04878763     Expert: Chipty, Tasneem; Wyatt, Will                 Modem chip business is highly competitive; Qualcomm’s
                                             attachment(s)
                                                                                                                                                                                                                                    business practices do not cause anticompetitive harm

                                             Email regarding Fw: RIM Confidential--Protected
                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion.
                                             Settlement Communication Subject to FRE 408 and                                                                                   Aberle, Derek; Hartogs, Michael; Gonell, Fabian;
 QX9252                         11/12/2009                                                             Hartogs, Mike        Q2014FTCBB00002704            Q2014FTCBB00002705                                                        Qualcomm's business practices are justified. Qualcomm's
                                             conditions agreed upon between RIM and Qualcomm by                                                                                Lupin, Louis; Altman, Steve
                                                                                                                                                                                                                                    business practices do not cause anticompetitive harm
                                             email communications
                                                                                                                                                                               Casaccia, Lorenzo; Chen, Liren; Expert: Andrews,
 QX9253          PX0590; PX0148 11/7/2007    Email regarding Fwd: RE: with attachment(s)               Hartogs, Mike        Q2017MDL1_00411156            Q2017MDL1_00411372   Jeffrey; Hartogs, Michael; Jacobs, Irwin; Malladi,   Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                               Durga; Thompson, James; Weiler, Dirk
                 QX2259;                     Email regarding FW: Follow up on Hong Kong meeting
 QX2259                         5/20/2014                                                              Rouse, Tom           Q2017MDL1_00775609            Q2017MDL1_00775612   Ding, Jason; Gonell, Fabian; Reifschenider, Eric     Qualcomm’s license agreements are not the result of coercion
                 QX2305                      with attachment(s)
                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Device-level
                                             Email regarding ETSI/IPR(13)14_018 - Meeting Report       ETSI IPR Special                                                        Expert: Huber, Bertram; Gonell, Fabian; Weiler,
 QX2785          QX2785         6/4/2013                                                                                    Q2017MDL1_01344702            Q2017MDL1_01344709                                                        licensing is consistent with Qualcomm’s FRAND
                                             with attachment(s)                                        Committee                                                               Dirk (Nokia)
                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                    Modem chip business is highly competitive; Qualcomm’s
 QX9254                         12/30/2013   Email regarding Re: Latest on Apple - 2016 RFP            Mollenkopf, Steven   Q2017MDL1_01663580            Q2017MDL1_01663584   Blevins, Tony; Amon, Cristiano
                                                                                                                                                                                                                                    business practices do not cause anticompetitive harm
                                             Email regarding RE: BBK buying LTE-enabled ASICs from
 QX9255                         12/12/2014                                                         Kerendian, Naseem        Q2017MDL1_01780257            Q2017MDL1_01780262   Amon, Cristiano; Reifschneider, Eric                 Qualcomm’s business practices are justified
                                             QCT with attachment(s)
                                                                                                                                                                               Expert: Chipty, Tasneem; Kressin, Keith; Wyatt,
 QX9256                         11/12/2012   Email regarding Roadmap Help with attachment(s)           Kressin, Keith       Q2017MDL1_01910522            Q2017MDL1_01910525                                                        Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                               William
                                                                                                                                                                               Amon, Cristiano; Expert: Chipty, Tasneem;
 QX9257                         10/30/2010   Email regarding FW: New proposal with attachment(s)       Mollenkopf, Steven   Q2017MDL1_01950378            Q2017MDL1_01950380                                                        Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                               Mollenkopf, Steven; Wyatt, William
                                             Email regarding Fwd: Letter from BJ Watrous with                                                                                  Gonell, Fabian; Watrous, BJ; Aberle, Derek;
 QX1396          QX1396         2/5/2016                                                               Gonell, Fabian       Q2017MDL1_02001041            Q2017MDL1_02001044                                                        Qualcomm's license agreements are not the result of coercion
                                             attachment(s)                                                                                                                     Rogers, Alex
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level
                                             Email regarding SSO Policy meeting agenda 11/23/15 with                                                                           Casaccia, Lorenzo; Expert: Huber, Bertram; Gonell,
 QX2786          QX2786         11/23/2015                                                             Boyne, Kalli         Q2017MDL1_02018965            Q2017MDL1_02019177                                                      licensing is consistent with Qualcomm’s FRAND
                                             attachment(s)                                                                                                                     Fabian; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level
 QX2783          QX2783         10/3/2012    ETSI IPR submission                                       Bahsoun, Maissa      Q2017MDL1_02702458            Q2017MDL1_02702475   Expert: Huber, Bertram; Weiler, Dirk (Nokia)       licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                  commitments and not anticompetitive
                                             Email regarding FW: LTE leadership claims from Ericsson                                                                           Casaccia, Lorenzo; Chen, Liren; Aberle, Derek;
 QX9258          PX0358; CX6376 1/9/2012                                                               Martin, Roger        Q2017MDL1_02777874            Q2017MDL1_02777910                                                      Qualcomm’s license agreements are not the result of coercion
                                             with attachment(s)                                                                                                                Gonell, Fabian; Hartogs, Michael
                                                                                                                                                                                                                                  Qualcomm's license agreements were not the result of
                                                                                                                                                                               Aberle, Derek; Amon, Cristiano; Hartogs, Michael;
                                                                                                                                                                                                                                  coercion; Qualcomm's business practices are justified;
 QX9259                         2/23/2012    Email regarding RE: E divestiture of SEMC                 Gonell, Fabian       Q2017MDL1_02894745            Q2017MDL1_02894755   Mollenkopf, Steven; Lupin, Louis; Reifschneider,
                                                                                                                                                                                                                                  Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                               Eric
                                                                                                                                                                                                                                  harm




                                                                                                                                               17 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                 Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 18 of 23
                                                                                              Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                  Qualcomm's Exhibit List

                                                                                                       Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                   Beginning Bates              Ending Bates         Sponsoring Witness                                  Purpose
                                                                                                       Producing Party
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                             Aberle, Derek; Altman, Steven; Chen, Liren;         Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                             Gonell, Fabian; Hartogs, Michael; Jacobs, Irwin;    Qualcomm’s business practices are justified; Qualcomm’s
 QX9262                         8/23/1992    CDMA Technology License Agreement (8/23/1992)             Qualcomm            Q2017MDL1_03032604           Q2017MDL1_03032628
                                                                                                                                                                             Lupin, Louis; Reifschneider, Eric; Rogers, Alex;    business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                             Expert: Nevo, Aviv                                  level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                             Aberle, Derek; Altman, Steven; Chen, Liren;
                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s
 QX9263                         3/20/2009    Subscriber Unit License Agreement (3/20/2009)             Qualcomm            Q2017MDL1_03037870           Q2017MDL1_03037923   Gonell, Fabian; Hartogs, Michael; Reifschneider,
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                             Eric; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                 level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                             Aberle, Derek; Altman, Steven; Chen, Liren;         Qualcomm’s license agreements are not the result of coercion;
                                             Amendment to Subscriber Unit License Agreement                                                                                  Hartogs, Michael; Jacobs, Irwin; Lupin, Louis;      Qualcomm’s business practices are justified; Qualcomm’s
 QX9264                         9/22/2000                                                              Qualcomm            Q2017MDL1_03045682           Q2017MDL1_03045686
                                             (9/22/2000)                                                                                                                     Reifschneider, Eric; Rogers, Alex; Expert: Nevo,    business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                             Aviv                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                             Aberle, Derek; Altman, Steven; Chen, Liren;
                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s
 QX9265                         4/30/1997    Subscriber Unit License Agreement dated April 30, 1997    Qualcomm            Q2017MDL1_03045687           Q2017MDL1_03045727   Hartogs, Michael; Reifschneider, Eric; Rogers,
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                             Alex; Expert: Aviv Nevo
                                                                                                                                                                                                                                 level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                             Aberle, Derek; Chen, Liren; Gonell, Fabian;
                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s
 QX9266                         1/1/2016     Chinese Patent License Agreement (1/1/2016)               Qualcomm            Q2017MDL1_03114539           Q2017MDL1_03114590   Reifschneider, Eric; Rogers, Alex; Expert: Nevo,
                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                             Aviv
                                                                                                                                                                                                                                 level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                             Amon, Cristiano; Expert: Chipty, Tasneem; Wyatt, Reasons for Qualcomm’s success in the modem chip business;
 QX9267                         8/11/2015    PRC Meeting                                               Qualcomm            Q2017MDL1_03164410           Q2017MDL1_03164410
                                                                                                                                                                             William                                             Modem chip business is highly competitive
                                             Amendment to Infrastructure and Subscriber Unit License                                                                         Reifschneider, Eric; Aberle, Derek; Gonell, Fabian; Qualcomm's license agreements were not the result of
 QX9269                         9/1/2012                                                               Qualcomm            Q2017MDL3_00017820           Q2017MDL3_00017823
                                             and Technical Assistance Agreement                                                                                              Altman, Steven; Expert: Nevo, Aviv                  coercion
                                                                                                                                                                                                                                 Qualcomm's license agreements were not the result of
                                                                                                                                                                                                                                 coercion; Qualcomm's business practices are justified;
                                             Letter Agreement regarding ASIC Patent License
 QX9270                         8/23/2005                                                              Qualcomm            Q2017MDL3_00019183           Q2017MDL3_00019186   Aberle, Derek; Altman, Steven; Hartogs, Michael     Qualcomm's business practices do not cause anticompetitive
                                             Agreement
                                                                                                                                                                                                                                 harm; Device-level licensing is consistent with Qualcomm’s
                                                                                                                                                                                                                                 FRAND commitments and not anticompetitive
 QX0546          QX0546         2/4/2008     Email regarding Re: Renewal Notice                        Aberle, Derek       Q2017MDL3_00039813           Q2017MDL3_00039814   Aberle, Derek; Lee, Injung (Samsung)                Qualcomm's license agreements are not the result of coercion
                                             Email regarding March 27th meeting(claim charts) with                                                                           Aberle, Derek; Lee, Injung; Altman, Steven;         Qualcomm's license agreements are not the result of coercion;
 QX0553          QX0553         3/24/2008                                                              Lee, Heungmo        Q2017MDL3_00039830           Q2017MDL3_00039836
                                             attachment(s)                                                                                                                   Hartogs, Michael                                    Qualcomm's business practices are justified
                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                             Aberle, Derek; Lee, Injung (Samsung); Gonell,       Qualcomm’s business practices are justified; Device-level
 QX9271                         6/19/2009    Email regarding Fwd: Summary for major open issues        Lee, Heungmo        Q2017MDL3_00040410           Q2017MDL3_00040412
                                                                                                                                                                             Fabian                                              licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                 commitments and not anticompetitive
                                                                                                                                                                                                                                 Qualcomm's license agreements were not the result of
                                                                                                                                                                                                                                 coercion; Qualcomm's business practices are justified;
                                             Amendment to Infrastructure and Subscriber Unit License                                                                         Aberle, Derek; Altman, Steven; Hartogs, Michael;
 QX9272                         1/1/2007                                                               Qualcomm            Q2017MDL3_00045474           Q2017MDL3_00045499                                                       Qualcomm's business practices do not cause anticompetitive
                                             and Technical Assistance Agreement                                                                                              Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                 harm; Device-level licensing is consistent with Qualcomm’s
                                                                                                                                                                                                                                 FRAND commitments and not anticompetitive
                                             Email regarding Many thanks and look forward for happy                                                                                                                              Qualcomm's business practices are justified; Qualcomm's
 QX0218          QX0218         10/21/2009                                                             Chang, David        Q2017MDL4_00010241           Q2017MDL4_00010241   Hartogs, Michael; Aberle, Derek
                                             ending                                                                                                                                                                              business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
 QX9273                         4/27/2005    Email regarding Fwd: Re: Fwd: Apple— Chipset Review       Taylor, Kristin     Q2017MDL5_04235794           Q2017MDL5_04235795   Expert: Nevo, Aviv; Jacobs, Paul
                                                                                                                                                                                                                                 Qualcomm’s agreements with Apple were not anticompetitive




                                                                                                                                             18 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                        Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 19 of 23
                                                                                                     Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                         Qualcomm's Exhibit List

                                                                                                              Author / Sender /
 Trial Ex. No.   Dep. Ex. No.    Date             Description                                                                     Beginning Bates              Ending Bates         Sponsoring Witness                                  Purpose
                                                                                                              Producing Party
                                                                                                                                                                                                                                        Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                    Altman, Steven; Aberle, Derek; Hartogs, Michael;
 QX9274                          7/5/2004         Email regarding Fwd: LGE_Proposal with attachment(s)        Doh, Jim            Q2017MDL5_04810421           Q2017MDL5_04810422                                                       Qualcomm’s business practices do not cause anticompetitive
                                                                                                                                                                                    Lupin, Louis; Jacobs, Irwin
                                                                                                                                                                                                                                        harm
                                                                                                                                                                                                                                        Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                    Altman, Steven; Hartogs, Michael; Jacobs, Irwin;
 QX9275                          3/25/1999        Qualcomm/Ericsson Press Conference                          Qualcomm            Q2017MDL5_06050911           Q2017MDL5_06050911                                                       Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                    Lupin, Louis
                                                                                                                                                                                                                                        business practices do not cause anticompetitive harm
                                                                                                                                                                                    Altman, Steven; Casaccia, Lorenzo; Expert:
                                                                                                                                                                                                                                        Qualcomm is a leading contributor of cellular technologies;
 QX9276                          11/23/1996       Memo regarding a system design for high speed packet data Qualcomm              Q2017MDL5_10411696           Q2017MDL5_10411711   Andrews, Jeffrey; Expert: Snyder, Edward; Jacobs,
                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                    Irwin; Malladi, Durga; Thompson, James
 QX9277                          4/20/1998        Letter to ETSI                                              White, Harvey P.    Q2017MDL8_00001080           Q2017MDL8_00001081   Jacobs, Irwin; Lupin, Louis                         Qualcomm is a leading contributor of cellular technologies
                                                  Letter Re: Intellectual Property Rights on arr-2000 Radio                                                                         Casaccia, Lorenzo; Expert: Andrews, Jeffrey;
 QX9337
                                        6/25/1999 Transmission Technologies                                   Lupin, Louis M.     Q2017MDL8_00001097           Q2017MDL8_00001097   Jacobs, Irwin; Lupin, Louis; Thompson, James        Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                        Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                    Aberle, Derek; Altman, Steven; Chen, Liren;         Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                    Gonell, Fabian; Hartogs, Michael; Jacobs, Irwin;    Qualcomm’s business practices are justified; Qualcomm’s
 QX9278                          7/26/1991        Subscriber Unit License Agreement (7/26/1991)               Qualcomm            QAPPCMSD00009378             QAPPCMSD00009405
                                                                                                                                                                                    Lupin, Louis; Reifschneider, Eric; Rogers, Alex;    business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                                    Expert: Nevo, Aviv                                  level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                        commitments and not anticompetitive
                                                                                                                                                                                                                                        Cellular Industry is thriving; Reasons for Qualcomm’s success
                                                  Email regarding Notes from Modem Offsite with
 QX9279                          3/15/2017                                                                    Asghar, Ziad        QAPPCMSD01272320             QAPPCMSD01272361     Kressin, Keith; Expert: Chipty, Tasneem             in the modem chip business; Modem chip business is highly
                                                  attachment(s)
                                                                                                                                                                                                                                        competitive
                                                                                                                                                                                                                                        Qualcomm is a leading contributor of cellular technologies;
                 QX0536;
                                                                                                                                                                                                                                        Qualcomm’s license agreements are not the result of coercion;
                 CX2629;                          6f108d81-7748-4ed2-83f8-61ce9a75667b_Samsung 2018-
                                                                                                                                                                                    Ahn, Seungho (Samsung); Chen, Liren; Gonell,        Qualcomm’s business practices are justified; Qualcomm’s
 QX0536          CX6624;        1/29/2018         01-30 Purchases of QCOM Components for use in Lic           Qualcomm            QAPPCMSD02163035             QAPPCMSD02163036
                                                                                                                                                                                    Fabian; Hong, Andrew (Samsung); Rogers, Alex        business practices do not cause anticompetitive harm; Device-
                 PX0282;                          Products SAM-386537.pdf
                                                                                                                                                                                                                                        level licensing is consistent with Qualcomm’s FRAND
                 PX0309; PX0928
                                                                                                                                                                                                                                        commitments and not anticompetitive
                                                  Email regarding Meridian - CR&D Program Review - slide                                                                            Casaccia, Lorenzo; Expert: Andrews, Jeffrey;
 QX9282                          7/24/2017                                                                    Ang, Rolando        QAPPCMSD03112272             QAPPCMSD03112368                                                         Qualcomm is a leading contributor of cellular technologies
                                                  distribution with attachment(s)                                                                                                   Malladi, Durga; Thompson, James
                                                                                                                                                                                                                                        Qualcomm's license agreements are not the result of coercion;
                                                  Email regarding FW: Letter from Qualcomm with                                                                                     Ahn, Seungho; Rogers, Alex; Aberle, Derek;
 QX9283                          10/11/2017                                                                   Boy, Gaby           QAPPCMSD03734920             QAPPCMSD03734924                                                         Qualcomm's business practices are justified; Qualcomm's
                                                  attachment(s)                                                                                                                     Gonell, Fabian
                                                                                                                                                                                                                                        business practices do not cause anticompetitive harm
                                                                                                                                                                                    Gonell, Fabian; Chen, Liren; Aberle, Derek; Gonell, Qualcomm's license agreements are not the result of coercion;
 QX9284          Apple Chen 0003 1/25/2017        Email regarding Re: patent meetings with attachment(s)      Chen, Liren         QAPPCMSD07412667             QAPPCMSD07412672
                                                                                                                                                                                    Fabian; Rogers, Alex                                Qualcomm's business practices are justified.
                                                  Qualcomm Transaction Logs (Actuals-TransLog Detailed
                                 11/1/2017;                                                                                       QNDCAL01103273;              QNDCAL01103273;
                                                  Data - CY1996-2010 Extract.xlsx; Actuals-TransLog
                                 11/1/2017;                                                                                       QNDCAL01103274;              QNDCAL01103274;
                                                  Detailed Data - CY2011 Extract.xlsx; Actuals-TransLog
                                 11/1/2017;                                                                                       QNDCAL01103275;              QNDCAL01103275;
                                                  Detailed Data - CY2012 Extract.xlsx; Actuals-TransLog
                                 11/1/2017;                                                                                       QNDCAL01103276;              QNDCAL01103276;                                                          Qualcomm's business practices do not cause anticompetitive
 QX9292                                           Detailed Data - CY2013 Extract.xlsx; Actuals-TransLog    Qualcomm                                                                 Rogers, Alex; Gonell, Fabian; Expert: Nevo, Aviv
                                 11/1/2017;                                                                                       QNDCAL01103277;              QNDCAL01103277;                                                          harm
                                                  Detailed Data - CY2014 Extract.xlsx; Actuals-TransLog
                                 11/1/2017;                                                                                       QNDCAL01103278;              QNDCAL01103278;
                                                  Detailed Data - CY2015 Extract.xlsx; Actuals-TransLog
                                 11/1/2017;                                                                                       QNDCAL01103279;              QNDCAL01103279;
                                                  Detailed Data - CY2016 Extract.xlsx; Actuals-TransLog
                                 3/9/2018                                                                                         QNDCAL04878274               QNDCAL04878274
                                                  Detailed Data - CY2017Q1-Q3.xlsx)
                                                  Email regarding Re: July meeting and Qualcomm's proposal
 QX9299                          8/20/2009                                                                 Aberle, Derek          QNDCAL00045615               QNDCAL00045647       Aberle, Derek; Altman, Steven; Hartogs, Michael     Qualcomm is a leading contributor of cellular technologies
                                                  with attachment(s)
 QX9300                          3/16/2017        Email regarding Mav request                                 Rose, Elliott       QNDCAL00189833               QNDCAL00189835       Mollenkopf, Steve                                   Qualcomm’s agreements with Apple were not anticompetitive

                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business;
                                                  Email regarding MAV RFP response prep with
 QX9301                          6/27/2011                                                                    Sheoran, Gautam     QNDCAL00191186               QNDCAL00191194       Expert: Williams, Tim                               Modem chip business is highly competitive; Qualcomm’s
                                                  attachment(s)
                                                                                                                                                                                                                                        business practices do not cause anticompetitive harm
                                                                                                                                                                                    Casaccia, Lorenzo; Malladi, Durga; Thompson,
 QX9302                          11/19/2009       Email regarding espresso all hands with attachment(s)       Casaccia, Lorenzo   QNDCAL00284733               QNDCAL00284735                                                           Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                    James
                                                  Email regarding QCT Roadmap, sensitive info with                                                                                                                                      Cellular Industry is thriving; Qualcomm is a leading
 QX9303                          8/3/2011                                                                     Scipione, Mario     QNDCAL00299237               QNDCAL00299368       Thompson, James
                                                  attachment(s)                                                                                                                                                                         contributor of cellular technologies




                                                                                                                                                    19 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                  Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 20 of 23
                                                                                               Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                   Qualcomm's Exhibit List

                                                                                                        Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                    Beginning Bates              Ending Bates     Sponsoring Witness                                 Purpose
                                                                                                        Producing Party
                                             Email regarding Re: QSIO-QCT sync on R13 - LTE PHY                                                                                                                              Cellular Industry is thriving; Qualcomm is a leading
 QX9305                         7/7/2015                                                                Casaccia, Lorenzo   QNDCAL00345175               QNDCAL00345190   Casaccia, Lorenzo
                                             with attachment(s)                                                                                                                                                              contributor of cellular technologies
                                                                                                                                                                                                                             Qualcomm's license agreements were not the result of
                                                                                                                                                                                                                             coercion; Qualcomm's business practices are justified;
 QX9306                         2/10/2012    Email regarding FW: Follow up                              Salvatori, Enrico   QNDCAL00423043               QNDCAL00423044   Aberle, Derek; Mollenkopf, Steven
                                                                                                                                                                                                                             Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                                                                             harm
                                                                                                                                                                          Mollenkopf, Steven; Amon, Cristiano; Aberle,
 QX9307                         1/18/2013    Email regarding maverick                                   Weiser, Jonathan    QNDCAL00649619               QNDCAL00649620                                                      Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                          Derek; Expert: Chipty, Tasneem
                                             Email regarding Fwd: Final LG Arb. Request with                                                                                                                                 Qualcomm’s license agreements are not the result of coercion;
 QX9308                         12/16/2003                                                              Altman, Steve       QNDCAL00670231               QNDCAL00670241   Altman, Steven; Lupin, Louis; Rogers, Alex
                                             attachment(s)                                                                                                                                                                   Qualcomm’s business practices are justified
                                                                                                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                                                             Qualcomm’s business practices do not cause anticompetitive
 QX9309                         12/7/2015    Email regarding 5G materials with attachment(s)            Grob, Matt          QNDCAL00690964               QNDCAL00691150   Thompson, James
                                                                                                                                                                                                                             harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                             anticompetitive
                                             Email regarding FW: follow up of National Leading Group
                                                                                                                                                                          Altman, Steven; Casaccia, Lorenzo; Chen, Liren;
 QX9310                         11/4/2016    on the Fight against IPR Infringement and Counterfeiting   Chen, Liren         QNDCAL00714908               QNDCAL00714948                                                      Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                          Jacobs, Irwin; Rogers, Alex; Thompson, James
                                             meeting with Qualcomm with attachment(s)
                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                             Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                          Aberle, Derek; Chen, Liren; Gonell, Fabian;
                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s
 QX9311                         10/1/2016    Multiproduct Patent License Agreement (10/1/2016)          Qualcomm            QNDCAL01094864               QNDCAL01094913   Reifschneider, Eric; Rogers, Alex; Expert: Nevo,
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                          Aviv
                                                                                                                                                                                                                             level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                             commitments and not anticompetitive
                                                                                                                                                                          Amon, Cristiano; Expert: Chipty, Tasneem; Kressin,
 QX9312                         10/11/2017   Qualcomm PowerPoint                                        Rose, Elliott       QNDCAL01098685               QNDCAL01098774                                                      Modem chip business is highly competitive
                                                                                                                                                                          Keith
                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                             Qualcomm's license agreements were not the result of
 QX9313                         11/2009      Qualcomm presentation                                      Qualcomm            QNDCAL01916021               QNDCAL01916030   Altman, Steven; Lupin, Louis                       coercion; Qualcomm's business practices are justified;
                                                                                                                                                                                                                             Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                                                                             harm
 QX9314                         12/01/2014   Email regarding RE: Mav Pre-Meeting with attachment(s)     Sinder, Dan         QNDCAL02463483               QNDCAL02463485   Thompson, Jim; Chen, Liren; Malladi, Durga         Qualcomm is a leading contributor of cellular technologies
                                             Email regarding R13 proposals (LTE)...from Ooredoo with                                                                                                                         Cellular Industry is thriving; Qualcomm is a leading
 QX9315                         4/16/2015                                                               Yassin, Hani        QNDCAL02670581               QNDCAL02670636   Casaccia, Lorenzo; Thompson, James
                                             attachment(s)                                                                                                                                                                   contributor of cellular technologies
                                                                                                                                                                          Expert: Chipty, Tasneem; Aberle, Derek; Gonell,    CDMA and premium LTE are not appropriate antitrust
 QX9316                         11/29/2016   ODM Brand Strategy Session v1.0                            Weiner, Joel        QNDCAL02983685               QNDCAL02983710
                                                                                                                                                                          Fabian; Rogers, Alex                               markets; Modem chip business is highly competitive
                                                                                                                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm; Device-
 QX9317                         10/27/2016   Email regarding Nokia submission with attachment(s)        Antush, Ron         QNDCAL02989684               QNDCAL02989693   Gonell, Fabian
                                                                                                                                                                                                                             level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                             commitments and not anticompetitive
                                             Email regarding FW: Feedback on ZUC Ciphering, 2-wire
 QX9318                         2/23/2012                                                               Sinha, Pranesh      QNDCAL03064493               QNDCAL03064494   Schell, Steve (Apple)                              Qualcomm’s agreements with Apple were not anticompetitive
                                             coex interface, and RxD for TDSCDMA
                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading
                                                                                                                                                                                                                             contributor of cellular technologies; Modem chip business is
 QX9319                         3/1/2004     QCT Product Roadmap                                        Qualcomm            QNDCAL03213303               QNDCAL03213318   Thompson, James; Kressin, Keith
                                                                                                                                                                                                                             highly competitive; Reasons for Qualcomm's success in the
                                                                                                                                                                                                                             modem chip business
                                             Email regarding FW: BusinessWeek Briefing Sheet and                                                                          Expert: Andrews, Jeffrey; Malladi, Durga;          Cellular Industry is thriving; Qualcomm is a leading
 QX9320          CX6193         7/13/2017                                                               Gorostiza, Ryan     QNDCAL03441593               QNDCAL03441610
                                             final agenda with attachment(s)                                                                                              Thompson, James                                    contributor of cellular technologies
                                                                                                                                                                          Casaccia, Lorenzo; Expert: Andrews, Jeffrey;       Cellular Industry is thriving; Qualcomm is a leading
 QX9321                         4/25/2016    Email regarding PR deck with attachment(s)                 Koymen, Ozge        QNDCAL03448862               QNDCAL03448863
                                                                                                                                                                          Malladi, Durga; Thompson, James                    contributor of cellular technologies
                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion;
                                                                                                                                                                          Aberle, Derek; Amon, Cristiano; Reifschneider,
 QX9322                         6/14/2012    Email regarding Meizu                                      Amon, Cristiano     QNDCAL03554065               QNDCAL03554065                                                      Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                          Eric
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm

                                                                                                                                                                                                                             Qualcomm's license agreements were not the result of
                                                                                                                                                                                                                             coercion; Qualcomm's business practices are justified;
 QX9323                         2/23/2012    Email regarding Re: E divestiture of SEMC                  Weiser, Jonathan    QNDCAL03555809               QNDCAL03555812   Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                             Qualcomm's business practices do not cause anticompetitive
                                                                                                                                                                                                                             harm




                                                                                                                                              20 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                  Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 21 of 23
                                                                                               Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                 Qualcomm's Exhibit List

                                                                                                      Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                  Beginning Bates              Ending Bates      Sponsoring Witness                                  Purpose
                                                                                                      Producing Party
                                                                                                                          QNDCAL03630058;              QNDCAL03630058;
                                                                                                                          QNDCAL03630074;              QNDCAL03630074;
                                                                                                                          QNDCAL03630076;              QNDCAL03630076;
                                                                                                                          QNDCAL03630077;              QNDCAL03630077;
                                                                                                                          QNDCAL03630079;              QNDCAL03630079;
                                                                                                                          QNDCAL03630080;              QNDCAL03630080;
                                             Engineering photos (Dcp_0345_mid.jpg; MVC_373F.jpg;                          QNDCAL03630083;              QNDCAL03630083;
                                             MVC_387F.jpg; MVC_393F.jpg; MVC_475F.jpg;                                    QNDCAL03630085;              QNDCAL03630085;
                                             MVC_476F.jpg; MVC_492F.jpg; MVC_495F.jpg;                                    QNDCAL03630086;              QNDCAL03630086;
 QX9324                         10/19/2017   MVC_497F.jpg; MVC_504F.jpg; MVC_631F.jpg;                Qualcomm            QNDCAL03630088;              QNDCAL03630088;   Jacobs, Irwin; Thompson, James                      Qualcomm is a leading contributor of cellular technologies
                                             MVC_633F.jpg; nov_02_99_02.jpg; nov_02_99_26.jpg;                            QNDCAL03630102;              QNDCAL03630102;
                                             nov_05_99_08.jpg; nov_12_99_70.jpg; oct_20_99_18.jpg;                        QNDCAL03630103;              QNDCAL03630103;
                                             oct_23_99_02.jpg; sep_18_99_40.jpg)                                          QNDCAL03630110;              QNDCAL03630110;
                                                                                                                          QNDCAL03630112;              QNDCAL03630112;
                                                                                                                          QNDCAL03630121;              QNDCAL03630121;
                                                                                                                          QNDCAL03630125;              QNDCAL03630125;
                                                                                                                          QNDCAL03630131;              QNDCAL03630131;
                                                                                                                          QNDCAL03630132;              QNDCAL03630132;
                                                                                                                          QNDCAL03630138               QNDCAL03630138
 QX9325                         7/23/2010    2010-07-23 Sony CAP Letter SU $25-dal.pdf                Aberle, Derek       QNDCAL04400458               QNDCAL04400461    Aberle, Derek; Expert: Aviv, Nevo                  Qualcomm’s business practices are justified
                                                                                                                                                                         Aberle, Derek; Altman, Steven; Amon, Cristiano;
                                             Email regarding FW: maverick meeting on Monday -
 QX9327                         12/12/2012                                                            Weiser, Jonathan    QNDCAL04499243               QNDCAL04499244    Expert: Chipty, Tasneem; Jacobs, Paul; Mollenkopf, Qualcomm’s agreements with Apple were not anticompetitive
                                             privileged communication
                                                                                                                                                                         Steven
                                                                                                                                                                         Aberle, Derek; Altman, Steven; Chen, Liren;         Qualcomm’s license agreements are not the result of coercion;
 QX9328                         2/27/2018    Accrued balance spreadsheet                              Barrie, Rosie       QNDCAL04823595               QNDCAL04823595    Gonell, Fabian; Hartogs, Michael; Jacobs, Irwin;    Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                         Lupin, Louis; Reifschneider, Eric; Rogers, Alex     agreements with Apple were not anticompetitive

                                                                                                                                                                                                                             Qualcomm’s license agreements are not the result of coercion;
 QX9329                         2/27/2018    QCT spreadsheet of agreements                            Silverman, Daniel   QNDCAL04823596               QNDCAL04823596    Achour, Baaziz; Amon, Cristiano; Kressin, Keith     Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                             agreements with Apple were not anticompetitive

                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                                                           business practices do not cause anticompetitive harm; Device-
 QX9330                         2/27/2018    ZTE Submission for Seoul High Court (Final Signed).pdf   Qualcomm            QNDCAL04860471               QNDCAL04860473    Expert: Nevo, Aviv; Gonell, Fabian; Rogers, Alex
                                                                                                                                                                                                                           level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                         Kim, Yooseok; Hong, Andrew; Aberle, Derek;        Qualcomm's business practices are justified; Qualcomm's
 QX0534          QX0534         7/29/2013    7. (eng) Nokia-HTC Standstill.docx                       Samsung             SFT-0000803                  SFT-0000804
                                                                                                                                                                         Gonell, Fabian                                    business practices do not cause anticompetitive harm
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                         Aberle, Derek; Gonell, Fabian; Kalkman, John
                                             Samsung memo regarding meeting with Qualcomm with                                                                                                                             business practices do not cause anticompetitive harm; Device-
 QX0567          QX0567         7/29/2013                                                             Samsung             SFT-0000805                  SFT-0000806       (Samsung); Kim, Yooseok (Samsung);
                                             translation(s)                                                                                                                                                                level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                         Reifschneider, Eric
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Qualcomm’s
                 QX0539;                     Approval Request for the Conclusion of Amendment to                                                                         Hong, Andrew (Samsung); Kalkman, John             business practices do not cause anticompetitive harm; Device-
 QX0539                         10/15/2009                                                            Samsung             SFT-0006775                  SFT-0006782
                 QX0554                      Patent Agreement with translation(s)                                                                                        (Samsung); Lee, Injung (Samsung)                  level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm's license agreements are not the result of coercion;
 QX0565          QX0565         3/21/2013    Report on Meeting Results with translation(s)            Samsung             SFT-0007261                  SFT-0007263       Kim, Yooseok; Reifschneider, Eric; Gonell, Fabian
                                                                                                                                                                                                                           Qualcomm's business practices are justified
                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion;
 QX0530          QX0530         10/26/2011   Review of Modem Chip Agreement with translation(s)       Samsung             SFT-0007264                  SFT-0007266       Kim, Yooseok; Hong, Andrew                          Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm

                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion;
                 QX0564;                     Negotiation Results Report regarding modem chips with
 QX0564                         2/16/2012                                                             Samsung             SFT-0008700                  SFT-0008702       Kim, Yooseok; Gonell, Fabian                        Qualcomm's business practices are justified; Qualcomm's
                 CX2507                      translation(s)
                                                                                                                                                                                                                             business practices do not cause anticompetitive harm
                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion;
 QX0566          QX0566         5/20/2013    Meeting Result Report with translation(s)                Samsung             SFT-0013319                  SFT-0013323       Kim, Yooseok; Reifschneider, Eric; Gonell, Fabian
                                                                                                                                                                                                                             Qualcomm's business practices are justified.




                                                                                                                                            21 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                   Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 22 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                    Qualcomm's Exhibit List

                                                                                                         Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                     Beginning Bates              Ending Bates   Sponsoring Witness                                Purpose
                                                                                                         Producing Party
                                                                                                                                                                                                                           Qualcomm's license agreements are not the result of coercion;
 QX0558          QX0558         11/21/2009   Modem chip acquisition status with translation(s)           Samsung             SFT-0014133                  SFT-0014134    Lee, Injung; Aberle, Derek                        Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                                                                           business practices do not cause anticompetitive harm
                                             First Chipset Committee Meeting Minutes with                                                                                                                                  Qualcomm’s license agreements are not the result of coercion;
 QX0520          QX0520         1/6/2010                                                                 Samsung             SFT-0030001                  SFT-0030004    Kang, Hojin (Samsung); Lee, Injung (Samsung)
                                             translation(s)                                                                                                                                                                Qualcomm’s business practices are justified
                                                                                                                                                                         Expert: Chipty, Tasneem; Hojin Kang, Alex
 QX0521          QX0521         1/26/2012    Modem Management Plan with translation(s)                   Samsung             SFT-0030124                  SFT-0030140                                                      Modem chip business is highly competitive
                                                                                                                                                                         (Samsung); Kalkman, John (Samsung)
                                                                                                                                                                         Ahn, Seungho (Samsung); Hojin Kang, Alex
 QX0519          QX0519         12/14/2013   Business Report of Procurement Group 1                      Samsung             SFT-0030196                  SFT-0030235    (Samsung); Kalkman, John (Samsung); Lee, Injung   Modem chip business is highly competitive
                                                                                                                                                                         (Samsung)
                                                                                                                                                                         Expert: Chipty, Tasneem; Hojin Kang, Alex
 QX0522          QX0522         4/14/2013    Second Chipset Committee with translation(s)                Samsung             SFT-0030560                  SFT-0030582                                                      Modem chip business is highly competitive
                                                                                                                                                                         (Samsung); Kalkman, John (Samsung)
                 QX0551;                                                                                                                                                 Hojin Kang, Alex (Samsung); Lee, Injung
 QX0551                         2/12/2016    Report on the 1st Negotiation with translation(s)           Samsung             SFT-0036160                  SFT-0036161                                                      Modem chip business is highly competitive
                 CX2562                                                                                                                                                  (Samsung); Expert: Chipty, Tasneem
                 QX0548;                                                                                                                                                                                                  Qualcomm’s license agreements are not the result of coercion;
 QX0548                         2/16/2016    Results Report on the 6th Negotiation with translation(s)   Samsung             SFT-0036174                  SFT-0036176    Lee, Injung (Samsung)
                 CX2567                                                                                                                                                                                                   Qualcomm’s business practices are justified
                 QX0549;                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level
                                             Results report on the 7th round of negotiations with
 QX0549          CX2568;        2/12/2016                                                                Samsung             SFT-0036177                  SFT-0036179    Lee, Injung (Samsung)                            licensing is consistent with Qualcomm’s FRAND
                                             translation(s)
                 CX2568A                                                                                                                                                                                                  commitments and not anticompetitive
                 QX0550;                     Results report on the 8th round of negotiations with                                                                                                                         Qualcomm’s license agreements are not the result of coercion;
 QX0550                         9/18/2008                                                                Samsung             SFT-0036180                  SFT-0036182    Lee, Injung (Samsung)
                 CX2569                      translation(s)                                                                                                                                                               Qualcomm’s business practices are justified
                                             Email regarding CDMA with attachment(s) and                                                                                 Expert: Chipty, Tasneem; Expert: Snyder, Edward; Modem chip business is highly competitive; Qualcomm’s
 QX9331                         3/16/2016                                                                Oh, Sangjin         SFT-07228694                 SFT-07228697
                                             translation(s)                                                                                                              Kalkman, John (Samsung)                          business practices do not cause anticompetitive harm
                                                                                                                                                                         Ahn, Seungho (Samsung); Hojin Kang, Alex
                                             Email regarding Weekly report of Marketing 1 Group                                                                                                                           Qualcomm’s license agreements are not the result of coercion;
 QX9332                         3/16/2012                                                                Lee, D.S.           SFT-17861702                 SFT-17861719   (Samsung); Kalkman, John (Samsung); Lee, Injung
                                             (2012/3/16) with attachment(s)                                                                                                                                               Qualcomm’s business practices are justified
                                                                                                                                                                         (Samsung)
                                             Email regarding Fwd: Re: (Question) Re: Please call with
 QX0579          QX0579         1/13/2016                                                                Choi, SB            SFT-2230828                  SFT-2230834    Ahn, Seungho (Samsung); Lee, Injung (Samsung)     Qualcomm’s license agreements are not the result of coercion
                                             attachment(s) and translation(s)
                                                                                                                                                                                                                           Qualcomm's license agreements are not the result of coercion;
 QX0561          QX0561         4/29/2012    IP Issues Under Management of DS with translation(s)        Samsung             SFT-2284599                  SFT-2284601    Kim, Yooseok; Gonell, Fabian
                                                                                                                                                                                                                           Qualcomm's business practices are justified.
                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                         Ahn, Seungho (Samsung); Kalkman, John             Qualcomm’s business practices are justified; Device-level
 QX0575          QX0575         3/22/2013    March 22,2013 Samsung letter to Apple.pdf                   Samsung             SFT-2639967                  SFT-2639968
                                                                                                                                                                         (Samsung); Watrous, BJ (Apple)                    licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Device-level
                                                                                                                                                                         Ahn, Seungho (Samsung); Kalkman, John
 QX0577          QX0577         1/31/2012    Letter from Samsung to Apple                                Samsung             SFT-2639976                  SFT-2639977                                                      licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                         (Samsung)
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Device-level
                                                                                                                                                                         Ahn, Seungho (Samsung); Kalkman, John
 QX0573          QX0573         6/20/2013    Letter to Watrous from Samsung                              Chi, Jae Wan        SFT-2640002                  SFT-2640003                                                      licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                         (Samsung); Watrous, BJ (Apple)
                                                                                                                                                                                                                           commitments and not anticompetitive
                                             Report on How to Calculate Reasonable Royalties with                                                                        Expert: Nevo, Aviv; Kalkman, John (Samsung);      Qualcomm is a leading contributor of cellular technologies;
 QX9333                         12/7/2009                                                                Samsung             SFT-2641469                  SFT-2641483
                                             translation(s)                                                                                                              Lee, Injung (Samsung)                             Qualcomm’s business practices are justified
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Device-level
                                             Email regarding Re: Re: Re: Report on Summary of Nokia's
 QX0557          QX0557         4/13/2015                                                             Lee, Injung            SFT-2657060                  SFT-2657061    Ahn, Seungho (Samsung); Lee, Injung (Samsung)     licensing is consistent with Qualcomm’s FRAND
                                             Rebuttal Brief with translation(s)
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion;
                                             Email regarding Qualcomm-Microsoft Agreement Terms                                                                                                                            Qualcomm’s business practices are justified; Device-level
 QX0580          QX0580         9/5/2013                                                                 Lee, Dongwoo        SFT-2757075                  SFT-2757079    Anh, Seungho (Samsung); Lee, Injung (Samsung)
                                             with attachment(s) and translation(s)                                                                                                                                         licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Device-level
                                             Email regarding CEO Note Update Request with
 QX0582          QX0582         4/10/2014                                                                Lee, Dongg          SFT-2764114                  SFT-2764122    Ahn, Seungho (Samsung)                            licensing is consistent with Qualcomm’s FRAND
                                             attachment(s) and translation(s)
                                                                                                                                                                                                                           commitments and not anticompetitive
                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                         Ahn, Seungho (Samsung); Kim, Yooseok              Qualcomm’s business practices are justified; Device-level
 QX0562          QX0562         10/20/2011   Email regarding sale of modem chips with translation(s)     Samsung             SFT-2925191                  SFT-2925192
                                                                                                                                                                         (Samsung)                                         licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                           commitments and not anticompetitive




                                                                                                                                               22 of 23
PUBLIC VERSION FILED PURSUANT TO ECF NO. 1190
                                                                                   Case 5:17-cv-00220-LHK        Document 1208 Filed 01/09/19 Page 23 of 23
                                                                                                Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                                  Qualcomm's Exhibit List

                                                                                                       Author / Sender /
 Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                   Beginning Bates                Ending Bates                     Sponsoring Witness                               Purpose
                                                                                                       Producing Party
                                                                                                                                                                                                                                            Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                                                                            Qualcomm’s business practices are justified; Qualcomm’s
                                                                                                                                                                                           Ahn, Seungho (Samsung); Kalkman, John
 QX0583          QX0583         2/17/2016    Company Q Response with translation(s)                    Samsung             SFT-2969937                    SFT-2969941                                                                       business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                                           (Samsung)
                                                                                                                                                                                                                                            level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                            commitments and not anticompetitive
                                                                                                                                                                                                                                            Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                           Ahn, Seungho (Samsung); Kalkman, John            Qualcomm’s business practices are justified; Device-level
 QX9334                         1/17/2013    Email regarding License for A4WP SEPs with translation(s) Park, Seho          SFT-3114943                    SFT-3114944
                                                                                                                                                                                           (Samsung)                                        licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                            commitments and not anticompetitive
                                                                                                                                                                                                                                            Qualcomm’s license agreements are not the result of coercion;
                                                                                                                                                                                                                                            Qualcomm’s business practices are justified; Qualcomm’s
 QX0560          QX0560         4/6/2013     RMC IPR strategy and operations.pptx with attachment(s)   Samsung             SFT-3145866                    SFT-3145893                      Kalkman, John (Samsung)                          business practices do not cause anticompetitive harm; Device-
                                                                                                                                                                                                                                            level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                            commitments and not anticompetitive

                                                                                                                           SONYQC-000006492; SONYQC-      SONYQC-000006543; SONYQC-
                                                                                                                                                                                                                                            Qualcomm's license agreements are not the result of coercion;
 QX9335                         8/18/2014    Emails regarding RE: Sony's new patents with attachment(s) Rouse, Tom         000006544; SONYQC-000006762;   000006761; SONYQC-000007000; Aberle, Derek; Gonell, Fabian; Reifschneider, Eric
                                                                                                                                                                                                                                            Qualcomm's business practices are justified
                                                                                                                           SONYQC-000007181               SONYQC-000007334

                                                                                                                                                                                                                                            Qualcomm's license agreements are not the result of coercion;
 QX1170          QX1170         09/30/2015   Email regarding Re: A better future                       Shu, David          ZTE105686                      ZTE105687                        Aberle, Derek; Shen, Spencer                     Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                                                                                            business practices do not cause anticompetitive harm

                                                                                                                                                                                                                                            Qualcomm's license agreements are not the result of coercion;
                 CX3945;                     Email regarding 答复: 转发: RE: FW: Qualcomm-ZTE
 QX9336                         06/24/2015                                                             Yan, Ellen          ZTE55425                       ZTE55429                         Aberle, Derek; Shen, Spencer                     Qualcomm's business practices are justified; Qualcomm's
                 CX3945A                     President Con-call Summary and Follow Up
                                                                                                                                                                                                                                            business practices do not cause anticompetitive harm




                                                                                                                                             23 of 23
